UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin DynaTech Fund ABBOTT LABORATORIES Meeting Date:APR 25, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Label Products with GMO Ingredients Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Cease Compliance Adjustments to Performance Criteria Shareholder Against Abstain ABBVIE INC. Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Edward M. Liddy Management For For 1.3 Elect Director Frederick H. Waddell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For ACTIVISION BLIZZARD, INC. Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ATVI Security ID:00507V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Corti Management For For 1.2 Elect Director Brian G. Kelly Management For For 1.3 Elect Director Robert A. Kotick Management For For 1.4 Elect Director Barry Meyer Management For For 1.5 Elect Director Robert J. Morgado Management For Against 1.6 Elect Director Peter Nolan Management For For 1.7 Elect Director Richard Sarnoff Management For For 1.8 Elect Director Elaine Wynn Management For For 2 Approve Omnibus Stock Plan Management For For 3A Amend Provisions Relating to the Relationship with Vivendi Management For For 3B Amend Provisions Relating to Supermajority and Special Voting Requirements Management For For 3C Amend Provisions Relating to the Ability to Amend Bylaws Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Trevor M. Jones Management For For 1e Elect Director Louis J. Lavigne, Jr. Management For For 1f Elect Director Peter J. McDonnell Management For For 1g Elect Director Timothy D. Proctor Management For For 1h Elect Director Russell T. Ray Management For For 1i Elect Director Henri A. Termeer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Require Independent Board Chairman Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMGEN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against ANSYS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Cashman, III Management For For 1.2 Elect Director Ajei S. Gopal Management For For 1.3 Elect Director William R. McDermott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against ARM HOLDINGS PLC Meeting Date:MAY 01, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Limit on Directors' Remuneration Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:APR 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss the Remuneration Policy 2010 for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 0.61 Per Ordinary Share Management For For 9 Amend Remuneration Policy for Management Board Members Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Numbers of Stock Options, Respectively Shares, for Employees Management For For 12 Announce Intention to Reappoint P.T.F.M. Wennink, M.A.van den Brink, F.J.M. Schneider-Maunoury, and W.U. Nickl to management Board Management None None 13a Reelect F.W. Frohlich to Supervisory Board Management For For 13b Elect J.M.C. Stork to Supervisory Board Management For For 14 Announcement of Retirement of Supervisory Board Members H.C.J. van den Burg and F.W. Frohlich by Rotation in 2015 Management None None 15 Approve Remuneration of Supervisory Board Management For For 16 Ratify Deloitte as Auditors Management For For 17a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 17b Authorize Board to Exclude Preemptive Rights from Issuance under Item 17a Management For For 17c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 17d Authorize Board to Exclude Preemptive Rights from Issuance under Item 17c Management For For 18a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Authorize Cancellation of Repurchased Shares Management For For 20 Other Business (Non-Voting) Management None None 21 Close Meeting Management None None ASOS PLC Meeting Date:DEC 04, 2013 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:ASC Security ID:G0536Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Ian Dyson as Director Management For For 4 Re-elect Nick Robertson as Director Management For For 5 Re-elect Karen Jones as Director Management For For 6 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For ASPEN TECHNOLOGY, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Whelan, Jr. Management For For 1.2 Elect Director Donald P. Casey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ATHENAHEALTH, INC. Meeting Date:JUN 09, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:ATHN Security ID:04685W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Abernethy Management For For 1.2 Elect Director Jonathan Bush Management For For 1.3 Elect Director Brandon Hull Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BIOGEN IDEC INC. Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Lewis B. Campbell Management For Against 1C Elect Director James M. Cornelius Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Simple Majority Vote Shareholder None For CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John C. Danforth Management For For 1b Elect Director Neal L. Patterson Management For For 1c Elect Director William D. Zollars Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COGNEX CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMMVAULT SYSTEMS, INC. Meeting Date:AUG 21, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:CVLT Security ID:204166102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Armando Geday Management For For 1.2 Elect Director F. Robert Kurimsky Management For For 1.3 Elect Director David F. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCUR TECHNOLOGIES, INC. Meeting Date:MAR 12, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:CNQR Security ID:206708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Gilligan Management For For 1.2 Elect Director Jeffrey T. McCabe Management For Withhold 1.3 Elect Director Rajeev Singh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CORE LABORATORIES N.V. Meeting Date:MAY 13, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:CLB Security ID:N22717107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Demshur Management For For 1b Elect Director Michael C. Kearney Management For For 1c Elect Director Jan Willem Sodderland Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Grant Board Authority to Issue Ordinary and Preference Shares Up To 10 Percent of Issued Capital Management For For 8 Authorize Board to Exclude Preemptive Rights from Issuance Management For For 9 Amend Non-Employee Director Omnibus Stock Plan Management For For 10 Amend Omnibus Stock Plan Management For For CORNERSTONE ONDEMAND, INC. Meeting Date:JUN 04, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:CSOD Security ID:21925Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adam L. Miller Management For For 1.2 Elect Director R. C. Mark Baker Management For For 2 Ratify Auditors Management For For CREE, INC. Meeting Date:OCT 29, 2013 Record Date:AUG 30, 2013 Meeting Type:ANNUAL Ticker:CREE Security ID:225447101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles M. Swoboda Management For For 1.2 Elect Director Clyde R. Hosein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Franco Plastina Management For For 1.5 Elect Director Alan J. Ruud Management For For 1.6 Elect Director Robert L. Tillman Management For For 1.7 Elect Director Thomas H. Werner Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTEC INDUSTRIES INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Shane D. Fleming Management For For 1c Elect Director Raymond P. Sharpe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEMANDWARE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Kane Management For For 1.2 Elect Director Stephan Schambach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEXCOM, INC. Meeting Date:MAY 29, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jonathan T. Lord Management For For 1b Elect Director Eric Topol Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against EBAY INC. Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred D. Anderson Management For For 1.2 Elect Director Edward W. Barnholt Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director John J. Donahoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Vote on Company's Spin Off (Withdrawn) Shareholder None None EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director David E.I. Pyott Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For EHEALTH, INC. Meeting Date:JUN 12, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:EHTH Security ID:28238P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Shaughnessy Management For For 1.2 Elect Director Randall S. Livingston Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For For 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For For 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Seymour Sternberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FACEBOOK, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For For 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Assess Privacy and Advertising Policy Relating to Childhood Obesity Shareholder Against Against 7 Report on Sustainability Shareholder Against Against FASTENAL COMPANY Meeting Date:APR 22, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Willard D. Oberton Management For For 1b Elect Director Michael M. Gostomski Management For For 1c Elect Director Michael J. Dolan Management For For 1d Elect Director Reyne K. Wisecup Management For For 1e Elect Director Hugh L. Miller Management For For 1f Elect Director Michael J. Ancius Management For For 1g Elect Director Scott A. Satterlee Management For For 1h Elect Director Rita J. Heise Management For For 1i Elect Director Darren R. Jackson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDEX CORPORATION Meeting Date:SEP 23, 2013 Record Date:JUL 29, 2013 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against Against 7 Limit Accelerated Vesting of Awards Shareholder Against For 8 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against Against 9 Report on Political Contributions Shareholder Against For 10 Adopt Policy to Ensure Consistency between Company Values and Political Contributions Shareholder Against Against 11 Provide Vote Counting to Exclude Abstentions Shareholder Against Against FINANCIAL ENGINES, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FNGN Security ID:317485100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake R. Grossman Management For For 1.2 Elect Director Robert A. Huret Management For For 1.3 Elect Director Jeffrey N. Maggioncalda Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FLOWSERVE CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 1.5 Elect Director John R. Friedery Management For For 1.6 Elect Director Joe E. Harlan Management For For 1.7 Elect Director Leif E. Darner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Voting Disclosure, Confidentiality, and Tabulation Shareholder Against Against FLUIDIGM CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick S. Jones Management For For 1.2 Elect Director Evan Jones Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Richard A. Pattarozzi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORUM ENERGY TECHNOLOGIES, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FET Security ID:34984V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evelyn M. Angelle Management For For 1.2 Elect Director John A. Carrig Management For For 1.3 Elect Director Andrew L. Waite Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FRANK'S INTERNATIONAL N.V. Meeting Date:NOV 06, 2013 Record Date:OCT 15, 2013 Meeting Type:SPECIAL Ticker:FI Security ID:N33462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Gary P. Luquette as Director Management For For 1.2 Elect Michael C. Kearney as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Cavoores Management For For 1.2 Elect Director Guy Dubois Management For For 2 Ratify Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Barberich Management For Withhold 1.2 Elect Director Charles Raymond Larkin, Jr. Management For For 1.3 Elect Director Robert Thomas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HOMEAWAY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Brody Management For For 1.2 Elect Director Christopher ('Woody') P. Marshall Management For For 1.3 Elect Director Kevin Krone Management For For 2 Ratify Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against IMPERVA, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 15, 2014 Meeting Type:ANNUAL Ticker:IMPV Security ID:45321L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shlomo Kramer Management For For 1.2 Elect Director Albert A. Pimentel Management For For 1.3 Elect Director James R. Tolonen Management For For 2 Ratify Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard U. De Schutter Management For For 1.2 Elect Director Barry M. Ariko Management For For 1.3 Elect Director Julian C. Baker Management For For 1.4 Elect Director Paul A. Brooke Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTEL CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERCONTINENTALEXCHANGE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Sylvain Hefes Management For For 1e Elect Director Jan-Michiel Hessels Management For For 1f Elect Director Terrence F. Martell Management For For 1g Elect Director Callum McCarthy Management For For 1h Elect Director James J. McNulty Management For For 1i Elect Director Robert Reid Management For For 1j Elect Director Frederic V. Salerno Management For Against 1k Elect Director Robert G. Scott Management For For 1l Elect Director Jeffrey C. Sprecher Management For For 1m Elect Director Judith A. Sprieser Management For For 1n Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Change Company Name Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 07, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For LIFELOCK, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:LOCK Security ID:53224V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert A. (Rocky) Pimentel Management For Withhold 1.2 Elect Director Thomas J. Ridge Management For Withhold 2 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reid Hoffman Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director David Sze Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 31, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director John H. Hammergren Management For For 1d Elect Director Alton F. Irby, III Management For Against 1e Elect Director M. Christine Jacobs Management For For 1f Elect Director Marie L. Knowles Management For For 1g Elect Director David M. Lawrence Management For For 1h Elect Director Edward A. Mueller Management For For 1i Elect Director Jane E. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Stock Retention/Holding Period Shareholder Against Against 10 Clawback Policy and Disclosure of Clawback Activity Shareholder Against For MEDIVATION, INC. Meeting Date:JUN 27, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MERCADOLIBRE, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Michael Spence Management For Withhold 1.3 Elect Director Mario Eduardo Vazquez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MONSANTO COMPANY Meeting Date:JAN 28, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Laura K. Ipsen Management For For 1c Elect Director William U. Parfet Management For For 1d Elect Director George H. Poste Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Risk of Genetic Engineering in Order to Work with Regulators Shareholder Against Against 5 Report on Risk of Genetically Engineered Products Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 15, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jorge A. Bermudez Management For For 1.2 Elect Director Kathryn M. Hill Management For For 1.3 Elect Director Leslie F. Seidman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Clay C. Williams Management For For 1C Elect Director Greg L. Armstrong Management For For 1D Elect Director Robert E. Beauchamp Management For For 1E Elect Director Marcela E. Donadio Management For For 1F Elect Director Ben A. Guill Management For For 1G Elect Director David D. Harrison Management For For 1H Elect Director Roger L. Jarvis Management For For 1I Elect Director Eric L. Mattson Management For For 1K Elect Director Jeffery A. Smisek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NETFLIX, INC. Meeting Date:JUN 09, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For Withhold 1.2 Elect Director Jay C. Hoag Management For Withhold 1.3 Elect Director A. George (Skip) Battle Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 8 Provide For Confidential Running Vote Tallies Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For NETSUITE INC. Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zachary Nelson Management For For 1.2 Elect Director Kevin Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 22, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Jay Collins Management For For 1.2 Elect Director D. Michael Hughes Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PERRIGO COMPANY Meeting Date:NOV 18, 2013 Record Date:OCT 15, 2013 Meeting Type:SPECIAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Adjourn Meeting Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 28, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy L. Dove Management For For 1.2 Elect Director Stacy P. Methvin Management For For 1.3 Elect Director Charles E. Ramsey, Jr. Management For For 1.4 Elect Director Frank A. Risch Management For For 1.5 Elect Director Edison C. Buchanan Management For For 1.6 Elect Director Larry R. Grillot Management For For 1.7 Elect Director J. Kenneth Thompson Management For For 1.8 Elect Director Jim A. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For POWER INTEGRATIONS, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For For 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Daniel J. Murphy Management For For 1.3 Elect Director Vernon E. Oechsle Management For For 1.4 Elect Director Ulrich Schmidt Management For For 1.5 Elect Director Richard L. Wambold Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For PROTO LABS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Bradley A. Cleveland Management For For 1.4 Elect Director Rainer Gawlick Management For For 1.5 Elect Director John B. Goodman Management For For 1.6 Elect Director Douglas W. Kohrs Management For For 1.7 Elect Director Brian K. Smith Management For For 1.8 Elect Director Sven A. Wehrwein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred G. Gilman Management For Withhold 1.2 Elect Director Joseph L. Goldstein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Christine A. Poon Management For For 1.5 Elect Director P. Roy Vagelos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against SALESFORCE.COM, INC. Meeting Date:JUN 02, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Benioff Management For For 1.2 Elect Director Keith Block Management For For 1.3 Elect Director Craig Conway Management For For 1.4 Elect Director Alan Hassenfeld Management For For 1.5 Elect Director Colin Powell Management For For 1.6 Elect Director John V. Roos Management For For 1.7 Elect Director Lawrence Tomlinson Management For For 1.8 Elect Director Robin Washington Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Authorize New Class of Preferred Stock Management For For 5 Approve Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOFTBANK CORP. Meeting Date:JUN 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Goto, Yoshimitsu Management For For 2.2 Elect Director Fujihara, Kazuhiko Management For For 2.3 Elect Director Nagamori, Shigenobu Management For For SPLUNK INC. Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Connors Management For For 1.2 Elect Director Patricia B. Morrison Management For For 1.3 Elect Director Nicholas G. Sturiale Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against STARZ Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:STRZA Security ID:85571Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher P. Albrecht Management For For 1.2 Elect Director Daniel E. Sanchez Management For For 1.3 Elect Director Robert S. Wiesenthal Management For For 2 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Thomas F. Chen Management For For 1f Elect Director Rod F. Dammeyer Management For For 1g Elect Director William K. Hall Management For For 1h Elect Director John Patience Management For For 1i Elect Director Mike S. Zafirovski Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Call Special Meeting Management For For STRATASYS LTD. Meeting Date:SEP 12, 2013 Record Date:AUG 13, 2013 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Compensation Policy for the Directors and Officers of the Company Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against STRYKER CORPORATION Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TABLEAU SOFTWARE, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:DATA Security ID:87336U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elliott Jurgensen, Jr. Management For For 1.2 Elect Director John McAdam Management For Withhold 1.3 Elect Director Brooke Seawell Management For For 2 Ratify Auditors Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 14, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Lau Chi Ping Martin as Director Management For For 3a2 Elect Charles St Leger Searle as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Share Subdivision Management For For 9 Adopt the Option Scheme of Riot Games, Inc. Management For Against 10 Amend Existing Memorandum and Articles of Association and Adopt Amended and Restated Memorandum and Articles of Association of the Company Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 05, 2013 Record Date:JUL 18, 2013 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director Leanne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOEING COMPANY Meeting Date:APR 28, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frank C. Herringer Management For For 1b Elect Director Stephen T. McLin Management For For 1c Elect Director Roger O. Walther Management For For 1d Elect Director Robert N. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GS Security ID:38141G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd C. Blankfein Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Gary D. Cohn Management For For 1d Elect Director Claes Dahlback Management For For 1e Elect Director William W. George Management For For 1f Elect Director James A. Johnson Management For For 1g Elect Director Lakshmi N. Mittal Management For For 1h Elect Director Adebayo O. Ogunlesi Management For For 1i Elect Director Peter Oppenheimer Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Debora L. Spar Management For For 1l Elect Director Mark E. Tucker Management For For 1m Elect Director David A. Viniar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against Against THE PRICELINE GROUP INC. Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Nancy B. Peretsman Management For For 1.9 Elect Director Thomas E. Rothman Management For For 1.10 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For THE ULTIMATE SOFTWARE GROUP, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ULTI Security ID:90385D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director LeRoy A. Vander Putten Management For For 1.2 Elect Director Robert A. Yanover Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 20, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc N. Casper Management For For 1b Elect Director Nelson J. Chai Management For For 1c Elect Director C. Martin Harris Management For For 1d Elect Director Tyler Jacks Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Jim P. Manzi Management For For 1h Elect Director William G. Parrett Management For For 1i Elect Director Lars R. Sorensen Management For For 1j Elect Director Scott M. Sperling Management For For 1k Elect Director Elaine S. Ullian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TWITTER, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Costolo Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Marjorie Scardino Management For For 2 Ratify Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For Against 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For Against 1d Elect Directo Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For Against 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide for Cumulative Voting Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 20, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Omnibus Stock Plan Management For For VEEVA SYSTEMS INC. Meeting Date:JUN 04, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:VEEV Security ID:922475108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Young Sohn Management For For 1.2 Elect Director Kevin Spain Management For For 2 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 29, 2014 Record Date:DEC 03, 2013 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VMWARE, INC. Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:VMW Security ID:928563402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Pamela J. Craig Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WATERS CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For Withhold 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For WORKDAY, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director George J. Still, Jr. Management For For 2 Ratify Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Miller Management For Withhold 1.2 Elect Director D. Boone Wayson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Board Qualifications Management For Against 6 Report on Political Contributions Shareholder Against For YAHOO! INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Call Special Meeting Management For For 6 Establish Board Committee on Human Rights Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against YANDEX NV Meeting Date:MAY 21, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board of Directors Management For For 4 Elect Herman Gref as a Non-Executive Director Management For Against 5 Reelect Arkady Volozh as an Executive Director Management For For 6 Reelect Alfred Fenaughty as a Non-Executive Director Management For Against 7 Reelect Elena Ivashenseva as a Non-Executive Director Management For Against 8 Reelect Rogier Rijnja as a Non-Executive Director Management For For 9 Approve Cancellation of Class C Shares Held in Treasury Management For For 10 Decrease Authorized Share Capital Management For For 11 Amend Company's Equity Incentive Plan Management For For 12 Ratify Zao Deloitte & Touche CIS as Auditors Management For For 13 Grant Board Authority to Issue Shares Management For Against 14 Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 13 Management For Against 15 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against 16 Other Business (Non-Voting) Management None None YELP INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane Irvine Management For For 1.2 Elect Director Max Levchin Management For For 1.3 Elect Director Mariam Naficy Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZULILY, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ZU Security ID:989774104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Geschke Management For For 1.2 Elect Director Mark Vadon Management For Withhold 2 Ratify Auditors Management For Against Franklin Growth Fund 3M COMPANY Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Thomas 'Tony' K. Brown Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Michael L. Eskew Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Muhtar Kent Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Inge G. Thulin Management For For 1i Elect Director Robert J. Ulrich Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against ABB LTD. Meeting Date:APR 30, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:ABBN Security ID:000375204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration Report (Non-Binding) Management For Against 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Allocation of Income and Dividends of CHF 0.70 per Share from Capital Contribution Reserves Management For For 5 Approve CHF 154.5 Million Pool of Conditional Capital to Fund Equity Compensation to Employees Management For Against 6 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 7.1 Elect Roger Agnelli as Director Management For Against 7.2 Elect Matti Alahuhta as Director Management For For 7.3 Elect Louis Hughes as Director Management For For 7.4 Elect Michel de Rosen as Director Management For For 7.5 Elect Michael Treschow as Director Management For For 7.6 Elect Jacob Wallenberg as Director Management For Against 7.7 Elect Ying Yeh as Director Management For For 7.8 Elect Hubertus von Grunberg as Director and Board Chairman Management For For 8.1 Appoint Michel de Rosen as Member of the Compensation Committee Management For For 8.2 Appoint Michael Treschow as Member of the Compensation Committee Management For For 8.3 Appoint Ying Yeh as Member of the Compensation Committee Management For For 9 Designate Hans Zehnder as Independent Proxy Management For For 10 Ratify Ernst and Young AG as Auditors Management For For ABBOTT LABORATORIES Meeting Date:APR 25, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Label Products with GMO Ingredients Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Cease Compliance Adjustments to Performance Criteria Shareholder Against Abstain ABBVIE INC. Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Edward M. Liddy Management For For 1.3 Elect Director Frederick H. Waddell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AETNA INC. Meeting Date:MAY 30, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For Against 1f Elect Director Roger N. Farah Management For For 1g Elect Director Barbara Hackman Franklin Management For For 1h Elect Director Jeffrey E. Garten Management For For 1i Elect Director Ellen M. Hancock Management For For 1j Elect Director Richard J. Harrington Management For For 1k Elect Director Edward J. Ludwig Management For For 1l Elect Director Joseph P. Newhouse Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7A Require Independent Board Chairman Shareholder Against For 7B Enhance Board Oversight of Political Contributions Shareholder Against Against 7C Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 05, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Barbara K. Rimer Management For For 1k Elect Director Melvin T. Stith Management For For 1l Elect Director David Gary Thompson Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 19, 2014 Record Date:JAN 21, 2014 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi Fields Management For For 1.2 Elect Director A. Barry Rand Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AIR FRANCE KLM Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AF Security ID:009119108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Ratify Appointment of Isabelle Parize as Director Management For For 6 Reelect Isabelle Parize as Director Management For For 7 Reelect Christian Magne as Representative of Employee Shareholders to the Board Management For Against 8 Elect Louis Jobard as Representative of Employee Shareholders to the Board Management For Against 9 Renew Appointment of KPMG as Auditor Management For For 10 Renew Appointment of KPMG Audit ID as Alternate Auditor Management For For 11 Advisory Vote on Compensation of Alexandre de Juniac, Chairman and CEO from July 1, 2013 to Dec. 31, 2013 Management For For 12 Advisory Vote on Compensation of Jean-Cyril Spinetta, Chairman and CEO from Jan. 1, 2013 to June 30, 2013 Management For For 13 Advisory Vote on Compensation of Leo van Wijk, Vice-CEO from Jan. 1, 2013 to June 30, 2013 Management For For 14 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 15 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Amend Article 9.2, 9.3 and 14 of Bylaws Re: Shareholding Disclosure Thresholds and Amend Article 9.6.3, 15 and 16 of Bylaws Re: Replacement of References to Civil Aviation Code by Transport Code Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 23, 2014 Record Date:NOV 29, 2013 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Chadwick C. Deaton Management For For 1b Elect Director Edward L. Monser Management For For 1c Elect Director Matthew H. Paull Management For For 1d Elect Director Lawrence S. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Marion C. Blakey Management For For 1.3 Elect Director Phyllis J. Campbell Management For For 1.4 Elect Director Jessie J. Knight, Jr. Management For For 1.5 Elect Director Dennis F. Madsen Management For For 1.6 Elect Director Byron I. Mallott Management For For 1.7 Elect Director Helvi K. Sandvik Management For For 1.8 Elect Director J. Kenneth Thompson Management For For 1.9 Elect Director Bradley D. Tilden Management For For 1.10 Elect Director Eric K. Yeaman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Adjust Par Value of Common Stock Management For For 6 Require Independent Board Chairman Shareholder Against For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Andrew C. Levy Management For For 1.3 Elect Director Gary Ellmer Management For Withhold 1.4 Elect Director Linda A. Marvin Management For For 1.5 Elect Director Maurice J. Gallagher, Jr. Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against Against ALLEGION PLC Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:ALLE Security ID:G0176J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Chesser Management For For 1b Elect Director Carla Cico Management For For 1c Elect Director Kirk S. Hachigian Management For For 1d Elect Director David D. Petratis Management For For 1e Elect Director Dean I. Schaffer Management For For 1f Elect Director Martin E. Welch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Trevor M. Jones Management For For 1e Elect Director Louis J. Lavigne, Jr. Management For For 1f Elect Director Peter J. McDonnell Management For For 1g Elect Director Timothy D. Proctor Management For For 1h Elect Director Russell T. Ray Management For For 1i Elect Director Henri A. Termeer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Require Independent Board Chairman Shareholder Against For ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MDRX Security ID:01988P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart L. Bascomb Management For For 1.2 Elect Director Paul M. Black Management For For 1.3 Elect Director Dennis H. Chookaszian Management For For 1.4 Elect Director Robert J. Cindrich Management For For 1.5 Elect Director Michael A. Klayko Management For For 1.6 Elect Director Anita V. Pramoda Management For For 1.7 Elect Director David D. Stevens Management For For 1.8 Elect Director Ralph H. 'Randy' Thurman Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMERICAN EXPRESS COMPANY Meeting Date:MAY 12, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Anne Lauvergeon Management For For 1f Elect Director Theodore J. Leonsis Management For For 1g Elect Director Richard C. Levin Management For For 1h Elect Director Richard A. McGinn Management For For 1i Elect Director Samuel J. Palmisano Management For For 1j Elect Director Steven S Reinemund Management For For 1k Elect Director Daniel L. Vasella Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Ronald A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Employment Diversity Report Shareholder Against For 5 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director George MacKenzie Management For For 1g Elect Director William J. Marrazzo Management For For 1h Elect Director Susan N. Story Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMGEN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against ARKANSAS BEST CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For Withhold 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For AUTODESK, INC. Meeting Date:JAN 14, 2014 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For AUTODESK, INC. Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director J. Hallam Dawson Management For For 1d Elect Director Thomas Georgens Management For For 1e Elect Director Per-Kristian Halvorsen Management For For 1f Elect Director Mary T. McDowell Management For For 1g Elect Director Lorrie M. Norrington Management For For 1h Elect Director Betsy Rafael Management For For 1i Elect Director Stacy J. Smith Management For For 1j Elect Director Steven M. West Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 12, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ellen R. Alemany Management For For 1.2 Elect Director Gregory D. Brenneman Management For For 1.3 Elect Director Leslie A. Brun Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Eric C. Fast Management For For 1.6 Elect Director Linda R. Gooden Management For For 1.7 Elect Director R. Glenn Hubbard Management For For 1.8 Elect Director John P. Jones Management For For 1.9 Elect Director Carlos A. Rodriguez Management For For 1.10 Elect Director Gregory L. Summe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For AVERY DENNISON CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AVY Security ID:053611109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradley A. Alford Management For For 1b Elect Director Anthony K. Anderson Management For For 1c Elect Director Peter K. Barker Management For For 1d Elect Director Rolf L. Borjesson Management For For 1e Elect Director Ken C. Hicks Management For For 1f Elect Director Charles H. Noski Management For For 1g Elect Director David E. I. Pyott Management For For 1h Elect Director Dean A. Scarborough Management For For 1i Elect Director Patrick T. Siewert Management For For 1j Elect Director Julia A. Stewart Management For For 1k Elect Director Martha N. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wayne T. Hockmeyer Management For For 1b Elect Director Robert L. Parkinson, Jr. Management For For 1c Elect Director Thomas T. Stallkamp Management For For 1d Elect Director Albert P. L. Stroucken Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against BERKSHIRE HATHAWAY INC. Meeting Date:MAY 03, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For For 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 1.13 Elect Director Meryl B. Witmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against For 5 Approve Annual Dividends Shareholder Against Against BIOGEN IDEC INC. Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLACKROCK, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director Murry S. Gerber Management For For 1g Elect Director James Grosfeld Management For For 1h Elect Director David H. Komansky Management For For 1i Elect Director Deryck Maughan Management For For 1j Elect Director Cheryl D. Mills Management For For 1k Elect Director Marco Antonio Slim Domit Management For For 1l Elect Director John S. Varley Management For For 1m Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BP PLC Meeting Date:APR 10, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott P. Anderson Management For For 1b Elect Director Robert Ezrilov Management For For 1c Elect Director Wayne M. Fortun Management For For 1d Elect Director Mary J. Steele Guilfoile Management For For 1e Elect Director Jodee A. Kozlak Management For For 1f Elect Director ReBecca Koenig Roloff Management For For 1g Elect Director Brian P. Short Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 23, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Charles Baillie Management For For 1.2 Elect Director Donald J. Carty Management For For 1.3 Elect Director Gordon D. Giffin Management For For 1.4 Elect Director Edith E. Holiday Management For For 1.5 Elect Director V. Maureen Kempston Darkes Management For For 1.6 Elect Director Denis Losier Management For For 1.7 Elect Director Edward C. Lumley Management For For 1.8 Elect Director Kevin G. Lynch Management For For 1.9 Elect Director Claude Mongeau Management For For 1.10 Elect Director James E. O'Connor Management For For 1.11 Elect Director Robert Pace Management For For 1.12 Elect Director Robert L. Phillips Management For For 1.13 Elect Director Laura Stein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3.1 Elect Director William A. Ackman Management For For 3.2 Elect Director Gary F. Colter Management For For 3.3 Elect Director Isabelle Courville Management For For 3.4 Elect Director Paul G. Haggis Management For For 3.5 Elect Director E. Hunter Harrison Management For For 3.6 Elect Director Paul C. Hilal Management For For 3.7 Elect Director Krystyna T. Hoeg Management For For 3.8 Elect Director Rebecca MacDonald Management For For 3.9 Elect Director Anthony R. Melman Management For For 3.10 Elect Director Linda J. Morgan Management For For 3.11 Elect Director Jim Prentice Management For For 3.12 Elect Director Andrew F. Reardon Management For For 3.13 Elect Director Stephen C. Tobias Management For For CARDINAL HEALTH, INC. Meeting Date:NOV 06, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Colleen F. Arnold Management For For 1.2 Elect Director George S. Barrett Management For For 1.3 Elect Director Glenn A. Britt Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Calvin Darden Management For For 1.6 Elect Director Bruce L. Downey Management For For 1.7 Elect Director John F. Finn Management For For 1.8 Elect Director Patricia A. Hemingway Hall Management For For 1.9 Elect Director Clayton M. Jones Management For For 1.10 Elect Director Gregory B. Kenny Management For For 1.11 Elect Director David P. King Management For For 1.12 Elect Director Richard C. Notebaert Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For CAREFUSION CORPORATION Meeting Date:NOV 06, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kieran T. Gallahue Management For For 1b Elect Director J. Michael Losh Management For Against 1c Elect Director Edward D. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For 6 Adopt Majority Voting for Uncontested Election of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Reduce Supermajority Vote Requirement Management For For CARNIVAL CORPORATION Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 2 Reelect Jonathon Band As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 3 Reelect Arnold W. Donald As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 4 Reelect Richard J. Glasier As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 5 Reelect Debra Kelly-Ennis As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 6 Reelect John Parker As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 7 Reelect Stuart Subotnick As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 8 Reelect Laura Weil As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 9 Reelect Randall J. Weisenburger As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 10 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation Management For For 11 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc Management For For 12 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2013 Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 14 Approve Remuneration Report of Executive Directors Management For Against 15 Approve Remuneration Policy of Executive Directors Management For Against 16 Authorize Issue of Equity with Pre-emptive Rights Management For For 17 Authorize Issue of Equity without Pre-emptive Rights Management For For 18 Authorize Shares for Market Purchase Management For For 19 Approve Omnibus Stock Plan Management For For CATERPILLAR INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Peter A. Magowan Management For For 1.7 Elect Director Dennis A. Muilenburg Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director William A. Osborn Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For Against 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Report on Controls to Ensure no Sales to Sudan Shareholder Against Against 8 Provide for Cumulative Voting Shareholder Against Against CELANESE CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean S. Blackwell Management For For 1b Elect Director Martin G. McGuinn Management For For 1c Elect Director Daniel S. Sanders Management For For 1d Elect Director John K. Wulff Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:MAY 28, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Until the End of the Next Annual General Meeting Management For For 2 Reelect External Directors for an Additional Three Year Term Management For For 3 Ratify the Appointment of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as Auditors and Authorize Board to Fix Their Remuneration ; Discuss Consolidated Financial Statements for 2013 Management For For 4 Approve Employment Terms of CEO, Who Is Also the Chairman Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director Gregory Q. Brown Management For For 1d Elect Director M. Michele Burns Management For For 1e Elect Director Michael D. Capellas Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Roderick C. McGeary Management For For 1k Elect Director Arun Sarin Management For For 1l Elect Director Steven M. West Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Approve Proxy Advisor Competition Shareholder Against Against CITRIX SYSTEMS, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Daleo Management For For 1b Elect Director Murray J. Demo Management For For 1c Elect Director Asiff S. Hirji Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 13, 2013 Record Date:JUN 17, 2013 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Barram Management For For 1b Elect Director Erik Brynjolfsson Management For For 1c Elect Director Rodney F. Chase Management For For 1d Elect Director Judith R. Haberkorn Management For For 1e Elect Director Nancy Killefer Management For For 1f Elect Director J. Michael Lawrie Management For For 1g Elect Director Brian Patrick MacDonald Management For For 1h Elect Director Chong Sup Park Management For For 1i Elect Director Lawrence A. Zimmerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Non-Employee Director Restricted Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For CONOCOPHILLIPS Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Operations Shareholder Against Against COVANCE INC. Meeting Date:MAY 06, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:CVD Security ID:222816100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Costley Management For For 1.2 Elect Director Sandra L. Helton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COVIDIEN PLC Meeting Date:MAR 19, 2014 Record Date:JAN 09, 2014 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Joy A. Amundson Management For For 1c Elect Director Craig Arnold Management For For 1d Elect Director Robert H. Brust Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Randall J. Hogan, III Management For For 1g Elect Director Martin D. Madaus Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Stephen H. Rusckowski Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Market Purchases of Ordinary Shares Management For For 5 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 6 Renew Director's Authority to Issue Shares Management For Against 7 Renew Director's Authority to Issue Shares for Cash Management For Against CVS CAREMARK CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown, II Management For For 1.2 Elect Director Nancy-Ann M. DeParle Management For For 1.3 Elect Director David W. Dorman Management For For 1.4 Elect Director Anne M. Finucane Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTEC INDUSTRIES INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Shane D. Fleming Management For For 1c Elect Director Raymond P. Sharpe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Lawrence Culp, Jr. Management For For 1.2 Elect Director Donald J. Ehrlich Management For Against 1.3 Elect Director Linda Hefner Filler Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For Against 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For Against 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For DEERE & COMPANY Meeting Date:FEB 26, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Joachim Milberg Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Thomas H. Patrick Management For For 1k Elect Director Sherry M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against ECOLAB INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Election Of Director Douglas M. Baker, Jr. Management For For 1.2 Election Of Director Barbara J. Beck Management For For 1.3 Election Of Director Leslie S. Biller Management For For 1.4 Election Of Director Carl M. Casale Management For For 1.5 Election Of Director Stephen I. Chazen Management For For 1.6 Election Of Director Jerry A. Grundhofer Management For For 1.7 Election Of Director Arthur J. Higgins Management For For 1.8 Election Of Director Joel W. Johnson Management For For 1.9 Election Of Director Michael Larson Management For For 1.10 Election Of Director Jerry W. Levin Management For For 1.11 Election Of Director Robert L. Lumpkins Management For For 1.12 Election Of Director Victoria J. Reich Management For For 1.13 Election Of Director Suzanne M. Vautrinot Management For For 1.14 Election Of Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director David E.I. Pyott Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 05, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director Karen N. Horn Management For Against 1c Elect Director William G. Kaelin, Jr. Management For For 1d Elect Director John C. Lechleiter Management For For 1e Elect Director Marschall S. Runge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against EMERSON ELECTRIC CO. Meeting Date:FEB 04, 2014 Record Date:NOV 26, 2013 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. N. Farr Management For For 1.2 Elect Director H. Green Management For For 1.3 Elect Director C. A. Peters Management For For 1.4 Elect Director J. W. Prueher Management For For 1.5 Elect Director A.A. Busch, III Management For For 1.6 Elect Director J. S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark V. Mactas Management For For 1.2 Elect Director Randel G. Owen Management For For 1.3 Elect Director Richard J. Schnall Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Auditors Management For For EQUIFAX INC. Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Copeland, Jr. Management For For 1b Elect Director Robert D. Daleo Management For For 1c Elect Director Walter W. Driver, Jr. Management For For 1d Elect Director Mark L. Feidler Management For For 1e Elect Director L. Phillip Humann Management For For 1f Elect Director Robert D. Marcus Management For For 1g Elect Director Siri S. Marshall Management For For 1h Elect Director John A. McKinley Management For For 1i Elect Director Richard F. Smith Management For For 1j Elect Director Mark B. Templeton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against EXPEDIA, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George 'Skip' Battle Management For For 1.2 Elect Director Pamela L. Coe Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Jonathan L. Dolgen Management For For 1.5 Elect Director Craig A. Jacobson Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Peter M. Kern Management For For 1.8 Elect Director Dara Khosrowshahi Management For For 1.9 Elect Director John C. Malone Management For For 1.10 Elect Director Jose A. Tazon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Rose Management For For 1.2 Elect Director Robert R. Wright Management For Against 1.3 Elect Director Mark A. Emmert Management For For 1.4 Elect Director R. Jordan Gates Management For For 1.5 Elect Director Dan P. Kourkoumelis Management For For 1.6 Elect Director Michael J. Malone Management For Against 1.7 Elect Director John W. Meisenbach Management For Against 1.8 Elect Director Jeffrey S. Musser Management For For 1.9 Elect Director Liane J. Pelletier Management For For 1.10 Elect Director James L.K. Wang Management For Against 1.11 Elect Director Tay Yoshitani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Stock Option Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Restricted Stock Plan Management For For 6 Ratify Auditors Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For For 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For For 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Seymour Sternberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FACEBOOK, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For For 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Assess Privacy and Advertising Policy Relating to Childhood Obesity Shareholder Against Against 7 Report on Sustainability Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Richard A. Pattarozzi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORD MOTOR COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For Against 1.4 Elect Director Edsel B. Ford, II Management For Against 1.5 Elect Director William Clay Ford, Jr. Management For For 1.6 Elect Director Richard A. Gephardt Management For For 1.7 Elect Director James P. Hackett Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director William W. Helman, IV Management For For 1.10 Elect Director Jon M. Huntsman, Jr. Management For Against 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For Against 1.13 Elect Director Alan Mulally Management For For 1.14 Elect Director Homer A. Neal Management For For 1.15 Elect Director Gerald L. Shaheen Management For For 1.16 Elect Director John L. Thornton Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FORTINET, INC. Meeting Date:JUN 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Xie Management For For 1.2 Elect Director William H. Neukom Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORWARD AIR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:FWRD Security ID:349853101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce A. Campbell Management For For 1.2 Elect Director C. Robert Campbell Management For For 1.3 Elect Director C. John Langley, Jr. Management For For 1.4 Elect Director Tracy A. Leinbach Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director G. Michael Lynch Management For For 1.7 Elect Director Ray A. Mundy Management For For 1.8 Elect Director Gary L. Paxton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUL 16, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For Withhold 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For Withhold 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Charles C. Krulak Management For For 1.10 Elect Director Bobby Lee Lackey Management For For 1.11 Elect Director Jon C. Madonna Management For For 1.12 Elect Director Dustan E. McCoy Management For For 1.13 Elect Director James R. Moffett Management For For 1.14 Elect Director B. M. Rankin, Jr. Management For For 1.15 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Policy and Report on Board Diversity Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 1.12 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against Against 21 Stock Retention/Holding Period Shareholder Against Against 22 Require More Director Nominations Than Open Seats Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Cessation of All Stock Options and Bonuses Shareholder Against Against 25 Seek Sale of Company Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For GRAHAM HOLDINGS COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GHC Security ID:384637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1. Elect Director Christopher C. Davis Management For For 1.2 Elect Director Thomas S. Gayner Management For Withhold 1.3 Elect Director Anne M. Mulcahy Management For Withhold 1.4 Elect Director Larry D. Thompson Management For For HAEMONETICS CORPORATION Meeting Date:JUL 24, 2013 Record Date:JUN 07, 2013 Meeting Type:ANNUAL Ticker:HAE Security ID:405024100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Bartlett Foote Management For For 1.2 Elect Director Pedro P. Granadillo Management For For 1.3 Elect Director Mark W. Kroll Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For Against 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against HARLEY-DAVIDSON, INC. Meeting Date:APR 26, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Michael J. Cave Management For For 1.5 Elect Director Georges H. Conrades Management For For 1.6 Elect Director Donald A. James Management For For 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For For 1.9 Elect Director George L. Miles, Jr. Management For Withhold 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Keith E. Wandell Management For For 1.12 Elect Director Jochen Zeitz Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For HEARTLAND EXPRESS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:HTLD Security ID:422347104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Gerdin Management For For 1.2 Elect Director Larry J. Gordon Management For For 1.3 Elect Director Benjamin J. Allen Management For For 1.4 Elect Director Lawrence D. Crouse Management For For 1.5 Elect Director James G. Pratt Management For For 1.6 Elect Director Tahira K. Hira Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HENRY SCHEIN, INC. Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley M. Bergman Management For For 1.2 Elect Director Gerald A. Benjamin Management For For 1.3 Elect Director James P. Breslawski Management For For 1.4 Elect Director Mark E. Mlotek Management For For 1.5 Elect Director Steven Paladino Management For Withhold 1.6 Elect Director Barry J. Alperin Management For For 1.7 Elect Director Paul Brons Management For For 1.8 Elect Director Donald J. Kabat Management For For 1.9 Elect Director Philip A. Laskawy Management For For 1.10 Elect Director Karyn Mashima Management For For 1.11 Elect Director Norman S. Matthews Management For For 1.12 Elect Director Carol Raphael Management For For 1.13 Elect Director E. Dianne Rekow Management For For 1.14 Elect Director Bradley T. Sheares Management For For 1.15 Elect Director Louis W. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 19, 2014 Record Date:JAN 21, 2014 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Robert R. Bennett Management For For 1.4 Elect Director Rajiv L. Gupta Management For Against 1.5 Elect Director Raymond J. Lane Management For Against 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Raymond E. Ozzie Management For For 1.8 Elect Director Gary M. Reiner Management For For 1.9 Elect Director Patricia F. Russo Management For For 1.10 Elect Director James A. Skinner Management For For 1.11 Elect Director Margaret C. Whitman Management For For 1.12 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Board Committee on Human Rights Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 07, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Irving W. Bailey, II Management For For 1b Elect Director F. Michael Ball Management For For 1c Elect Director Connie R. Curran Management For For 1d Elect Director William G. Dempsey Management For For 1e Elect Director Dennis M. Fenton Management For For 1f Elect Director Heino von Prondzynski Management For For 1g Elect Director Jacque J. Sokolov Management For For 1h Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For HSN, INC. Meeting Date:MAY 23, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:HSNI Security ID:404303109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Costello Management For For 1.2 Elect Director James M. Follo Management For For 1.3 Elect Director Mindy Grossman Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director Arthur C. Martinez Management For Withhold 1.6 Elect Director Thomas J. McInerney Management For For 1.7 Elect Director John B. (Jay) Morse, Jr. Management For For 1.8 Elect Director Matthew E. Rubel Management For For 1.9 Elect Director Ann Sarnoff Management For For 1.10 Elect Director Courtnee Ulrich Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:APR 30, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victoria D. Harker Management For For 1.2 Elect Director Anastasia D. Kelly Management For For 1.3 Elect Director Thomas C. Schievelbein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Declassify the Board of Directors Shareholder None For IAC/INTERACTIVECORP Meeting Date:JUN 18, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar Bronfman, Jr. Management For Withhold 1.2 Elect Director Chelsea Clinton Management For For 1.3 Elect Director Sonali De Rycker Management For For 1.4 Elect Director Barry Diller Management For For 1.5 Elect Director Michael D. Eisner Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Donald R. Keough Management For For 1.8 Elect Director Bryan Lourd Management For For 1.9 Elect Director David Rosenblatt Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Alexander von Furstenberg Management For For 1.12 Elect Director Richard F. Zannino Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IHS INC. Meeting Date:APR 09, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Hall Management For For 1.2 Elect Director Balakrishnan S. Iyer Management For For 1.3 Elect Director Jerre L. Stead Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Don H. Davis, Jr. Management For For 1d Elect Director James W. Griffith Management For For 1e Elect Director Robert C. McCormack Management For For 1f Elect Director Robert S. Morrison Management For For 1g Elect Director E. Scott Santi Management For For 1h Elect Director James A. Skinner Management For For 1i Elect Director David B. Smith, Jr. Management For For 1j Elect Director Pamela B. Strobel Management For For 1k Elect Director Kevin M. Warren Management For For 1l Elect Director Anre D. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Amend Certificate of Incorporation to Eliminate Provisions Regarding Board Size Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against INFORMATICA CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Bertelsen Management For Against 1.2 Elect Director Hilarie Koplow-McAdams Management For For 1.3 Elect Director A. Brooke Seawell Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against INGERSOLL-RAND PLC Meeting Date:JUN 05, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann C. Berzin Management For For 1b Elect Director John Bruton Management For For 1c Elect Director Jared L. Cohon Management For For 1d Elect Director Gary D. Forsee Management For For 1e Elect Director Edward E. Hagenlocker Management For For 1f Elect Director Constance J. Horner Management For For 1g Elect Director Michael W. Lamach Management For For 1h Elect Director Theodore E. Martin Management For For 1i Elect Director John P. Surma Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director Tony L. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Renew Directors' Authority to Issue Shares Management For For 5 Renew Directors' Authority to Issue Shares for Cash Management For For 6 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For INTEL CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against INTERVAL LEISURE GROUP, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:IILG Security ID:46113M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig M. Nash Management For For 1.2 Elect Director David Flowers Management For For 1.3 Elect Director Victoria L. Freed Management For For 1.4 Elect Director Gary S. Howard Management For For 1.5 Elect Director Lewis J. Korman Management For For 1.6 Elect Director Thomas J. Kuhn Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Thomas P. Murphy, Jr. Management For For 1.9 Elect Director Avy H. Stein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTUIT INC. Meeting Date:JAN 23, 2014 Record Date:NOV 25, 2013 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher W. Brody Management For For 1b Elect Director William V. Campbell Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director Dennis D. Powell Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Jeff Weiner Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amal M. Johnson Management For For 1.2 Elect Director Eric H. Halvorson Management For For 1.3 Elect Director Alan J. Levy Management For For 1.4 Elect Director Craig H. Barratt Management For For 1.5 Elect Director Floyd D. Loop Management For For 1.6 Elect Director George Stalk, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 29, 2014 Record Date:NOV 21, 2013 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For Withhold 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director William H. Lacy Management For For 1.4 Elect Director Alex A. Molinaroli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against KANSAS CITY SOUTHERN Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry R. Davis Management For For 1.2 Elect Director Robert J. Druten Management For For 1.3 Elect Director Rodney E. Slater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Provide Right to Call Special Meeting Management For For LIVE NATION ENTERTAINMENT, INC. Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:LYV Security ID:538034109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Carleton Management For Against 1.2 Elect Director Jonathan Dolgen Management For For 1.3 Elect Director Ariel Emanuel Management For For 1.4 Elect Director Robert Ted Enloe, III Management For For 1.5 Elect Director Jeffrey T. Hinson Management For For 1.6 Elect Director Margaret "Peggy" Johnson Management For For 1.7 Elect Director James S. Kahan Management For For 1.8 Elect Director Gregory B. Maffei Management For Against 1.9 Elect Director Randall T. Mays Management For Against 1.10 Elect Director Michael Rapino Management For For 1.11 Elect Director Mark S. Shapiro Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel F. Akerson Management For For 1.2 Elect Director Nolan D. Archibald Management For For 1.3 Elect Director Rosalind G. Brewer Management For For 1.4 Elect Director David B. Burritt Management For For 1.5 Elect Director James O. Ellis, Jr. Management For For 1.6 Elect Director Thomas J. Falk Management For For 1.7 Elect Director Marillyn A. Hewson Management For For 1.8 Elect Director Gwendolyn S. King Management For For 1.9 Elect Director James M. Loy Management For Against 1.10 Elect Director Douglas H. McCorkindale Management For For 1.11 Elect Director Joseph W. Ralston Management For Against 1.12 Elect Director Anne Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 04, 2013 Record Date:AUG 29, 2013 Meeting Type:ANNUAL Ticker:LOGI Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Authorize Repurchase of up to Ten Percent of Issued Share Capital Management For Against 7 Approve Discharge of Board and Senior Management Management For For 8.1 Reelect Daniel Borel as Director Management For For 8.2 Reelect Kee-Lock Chua as Director Management For For 8.3 Reelect Sally Davis as Director Management For For 8.4 Reelect Guerrino De Luca as Director Management For Against 8.5 Reelect Didier Hirsch as Director Management For For 8.6 Reelect Neil Hunt as Director Management For For 8.7 Reelect Monika Ribar as Director Management For For 8.8 Elect Bracken P. Darrell as Director Management For For 9 Ratify PricewaterhouseCoopers SA as Auditors Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:JUN 30, 2014 Record Date:MAY 28, 2014 Meeting Type:SPECIAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDTRONIC, INC. Meeting Date:AUG 22, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Victor J. Dzau Management For Withhold 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Michael O. Leavitt Management For For 1.7 Elect Director James T. Lenehan Management For For 1.8 Elect Director Denise M. O'Leary Management For For 1.9 Elect Director Kendall J. Powell Management For For 1.10 Elect Director Robert C. Pozen Management For For 1.11 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For 9 Rescind Fair Price Provision Management For For MERCK & CO., INC. Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Martin D. Madaus Management For For 1.7 Elect Director Hans Ulrich Maerki Management For For 1.8 Elect Director George M. Milne, Jr. Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 19, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Amend Executive Incentive Bonus Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MOLEX INCORPORATED Meeting Date:NOV 15, 2013 Record Date:OCT 21, 2013 Meeting Type:ANNUAL Ticker:MOLX Security ID:608554101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For 4.1 Elect Director Michael J. Birck Management For For 4.2 Elect Director Anirudh Dhebar Management For For 4.3 Elect Director Frederick A. Krehbiel Management For For 4.4 Elect Director Martin P. Slark Management For For 5 Ratify Auditors Management For For 6 Amend Executive Incentive Bonus Plan Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Benjamin M. Polk Management For For 1.6 Elect Director Sydney Selati Management For For 1.7 Elect Director Harold C. Taber, Jr. Management For Withhold 1.8 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Adopt Policy and Report on Board Diversity Shareholder Against For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Clay C. Williams Management For For 1C Elect Director Greg L. Armstrong Management For For 1D Elect Director Robert E. Beauchamp Management For For 1E Elect Director Marcela E. Donadio Management For For 1F Elect Director Ben A. Guill Management For For 1G Elect Director David D. Harrison Management For For 1H Elect Director Roger L. Jarvis Management For For 1I Elect Director Eric L. Mattson Management For For 1K Elect Director Jeffery A. Smisek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Victor H. Fazio Management For For 1.3 Elect Director Donald E. Felsinger Management For For 1.4 Elect Director Bruce S. Gordon Management For For 1.5 Elect Director William H. Hernandez Management For For 1.6 Elect Director Madeleine A. Kleiner Management For For 1.7 Elect Director Karl J. Krapek Management For Against 1.8 Elect Director Richard B. Myers Management For For 1.9 Elect Director Gary Roughead Management For For 1.10 Elect Director Thomas M. Schoewe Management For For 1.11 Elect Director Kevin W. Sharer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against For 8 Review and Assess Membership of Lobbying Organizations Shareholder Against For 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against For 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against For ORACLE CORPORATION Meeting Date:OCT 31, 2013 Record Date:SEP 03, 2013 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Establish Human Rights Committee Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 8 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 9 Require Shareholder Approval of Quantifiable Performance Metrics Shareholder Against Against PALL CORPORATION Meeting Date:DEC 11, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PHILLIPS 66 Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William R. Loomis, Jr. Management For For 1b Elect Director Glenn F. Tilton Management For For 1c Elect Director Marna C. Whittington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Quantitative GHG Goals for Operations Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Daniel J. Murphy Management For For 1.3 Elect Director Vernon E. Oechsle Management For For 1.4 Elect Director Ulrich Schmidt Management For For 1.5 Elect Director Richard L. Wambold Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy L. Main Management For For 1.2 Elect Director Timothy M. Ring Management For For 1.3 Elect Director Daniel C. Stanzione Management For Against 2 Ratify Auditors Management For For 3 Remove Supermajority Vote Requirement Management For For 4 Provide Right to Call Special Meeting Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYTHEON COMPANY Meeting Date:MAY 29, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Thomas A. Kennedy Management For For 1e Elect Director George R. Oliver Management For For 1f Elect Director Michael C. Ruettgers Management For For 1g Elect Director Ronald L. Skates Management For For 1h Elect Director William R. Spivey Management For For 1i Elect Director Linda G. Stuntz Management For For 1j Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 22, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL COLLINS, INC. Meeting Date:FEB 06, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris A. Davis Management For For 1.2 Elect Director Ralph E. Eberhart Management For For 1.3 Elect Director David Lilley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Euleen Goh as Director Management For For 5 Elect Patricia Woertz as Director Management For For 6 Elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Simon Henry as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Jorma Ollila as Director Management For For 12 Re-elect Sir Nigel Sheinwald as Director Management For For 13 Re-elect Linda Stuntz as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Deferred Bonus Plan Management For For 23 Approve Restricted Share Plan Management For For 24 Approve EU Political Donations and Expenditure Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Authorize New Class of Preferred Stock Management For For 5 Approve Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHWEST AIRLINES CO. Meeting Date:MAY 14, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:LUV Security ID:844741108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David W. Biegler Management For For 1b Elect Director J. Veronica Biggins Management For For 1c Elect Director Douglas H. Brooks Management For For 1d Elect Director William H. Cunningham Management For For 1e Elect Director John G. Denison Management For For 1f Elect Director Gary C. Kelly Management For For 1g Elect Director Nancy B. Loeffler Management For For 1h Elect Director John T. Montford Management For For 1i Elect Director Thomas M. Nealon Management For For 1j Elect Director Daniel D. Villanueva Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 15, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George W. Buckley Management For For 1.2 Elect Director Patrick D. Campbell Management For For 1.3 Elect Director Carlos M. Cardoso Management For For 1.4 Elect Director Robert B. Coutts Management For For 1.5 Elect Director Debra A. Crew Management For For 1.6 Elect Director Benjamin H. Griswold, IV Management For For 1.7 Elect Director John F. Lundgren Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Thomas F. Chen Management For For 1f Elect Director Rod F. Dammeyer Management For For 1g Elect Director William K. Hall Management For For 1h Elect Director John Patience Management For For 1i Elect Director Mike S. Zafirovski Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Call Special Meeting Management For For STRYKER CORPORATION Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNPOWER CORPORATION Meeting Date:JUL 24, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:SPWR Security ID:867652406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bernard Clement Management For For 1.2 Elect Director Denis Giorno Management For For 1.3 Elect Director Catherine Lesjak Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SUNPOWER CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SPWR Security ID:867652406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. McDaniel Management For For 1.2 Elect Director Humbert de Wendel Management For For 1.3 Elect Director Thomas H. Werner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 04, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Juergen W. Gromer Management For For 1c Elect Director William A. Jeffrey Management For For 1d Elect Director Thomas J. Lynch Management For For 1e Elect Director Yong Nam Management For For 1f Elect Director Daniel J. Phelan Management For For 1g Elect Director Frederic M. Poses Management For For 1h Elect Director Lawrence S. Smith Management For For 1i Elect Director Paula A. Sneed Management For For 1j Elect Director David P. Steiner Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For Against 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect David P. Steiner as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 27, 2013 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 27, 2013 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 27, 2013 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Approve Allocation of Available Earnings for Fiscal Year 2013 Management For For 10 Approve Declaration of Dividend Management For For 11 Authorize Repurchase of Up to USD 1 Billion of Share Capital Management For Against 12 Approve Reduction of Share Capital Management For For 13 Adjourn Meeting Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 02, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George Babich, Jr. Management For For 1b Elect Director William R. Cook Management For For 1c Elect Director Stephen K. Klasko Management For For 1d Elect Director Benson F. Smith Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:AUG 27, 2013 Record Date:JUL 25, 2013 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Moshe Many as Director Until the End of the 2016 General Meeting Management For For 1b Reelect Arie Belldegrun as Director Until the End of the 2016 General Meeting Management For For 1c Reelect Amir Elstein as Director Until the End of the 2016 General Meeting Management For For 1d Reelect Yitzhak Peterburg as Director Until the End of the 2016 General Meeting Management For For 2a Approve Cash Bonus of USD 1,203,125 to Jeremy Levin, President and CEO Management For For 2a.1 Vote YES if you have a personal interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 2b Approval of Bonus Objectives and Payout Terms for 2013 for Jeremy Levin, President and CEO Management For For 2b.1 Vote YES if you have a personal interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 3.a Vote YES if you have a personal interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 4 Approve Dividend for First and Second Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share Management For For 5 Appoint Kesselman and Kesselman (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting Management For For 6 Discuss Financial Statements for 2012 Management None None TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:FEB 24, 2014 Record Date:JAN 23, 2014 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Employment Terms of Erez Vigodman, President and Chief Executive Officer-Designate Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For TEXTRON INC. Meeting Date:APR 23, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott C. Donnelly Management For For 1.2 Elect Director Kathleen M. Bader Management For For 1.3 Elect Director R. Kerry Clark Management For For 1.4 Elect Director James T. Conway Management For For 1.5 Elect Director Ivor J. Evans Management For For 1.6 Elect Director Lawrence K. Fish Management For For 1.7 Elect Director Paul E. Gagne Management For For 1.8 Elect Director Dain M. Hancock Management For For 1.9 Elect Director Lord Powell Management For For 1.10 Elect Director Lloyd G. Trotter Management For For 1.11 Elect Director James L. Ziemer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For THE BOEING COMPANY Meeting Date:APR 28, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Austin A. Adams Management For For 1b Elect Director Robert P. Carrigan Management For For 1c Elect Director Christopher J. Coughlin Management For For 1d Elect Director James N. Fernandez Management For For 1e Elect Director Paul R. Garcia Management For For 1f Elect Director Anastassia Lauterbach Management For For 1g Elect Director Thomas J. Manning Management For For 1h Elect Director Sandra E. Peterson Management For For 1i Elect Director Judith A. Reinsdorf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against TOYOTA MOTOR CORP. Meeting Date:JUN 17, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:7203 Security ID:892331307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Uchiyamada, Takeshi Management For For 2.2 Elect Director Toyoda, Akio Management For For 2.3 Elect Director Ozawa, Satoshi Management For For 2.4 Elect Director Kodaira, Nobuyori Management For For 2.5 Elect Director Kato, Mitsuhisa Management For For 2.6 Elect Director Maekawa, Masamoto Management For For 2.7 Elect Director Ihara, Yasumori Management For For 2.8 Elect Director Sudo, Seiichi Management For For 2.9 Elect Director Saga, Koei Management For For 2.10 Elect Director Fukuichi, Tokuo Management For For 2.11 Elect Director Terashi, Shigeki Management For For 2.12 Elect Director Ishii, Yoshimasa Management For For 2.13 Elect Director Uno, Ikuo Management For Against 2.14 Elect Director Kato, Haruhiko Management For For 2.15 Elect Director Mark T. Hogan Management For For 3.1 Appoint Statutory Auditor Nakatsugawa, Masaki Management For For 3.2 Appoint Statutory Auditor Kitayama, Teisuke Management For Against 4 Appoint Alternate Statutory Auditor Sakai, Ryuuji Management For For 5 Approve Annual Bonus Payment to Directors Management For For 6 Approve Disposal of Treasury Shares for a Private Placement Management For For TRANSOCEAN LTD. Meeting Date:MAY 16, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2013 Management For For 4 Approve Dividends of USD 3.00 per Share from Capital Contribution Reserves Management For For 5 Approve Renewal of the Authorized Share Capital Management For For 6 Approve Decrease in Size of Board Management For For 7a Declassify the Board of Directors Management For For 7b Amend Articles Re: Binding Shareholder Ratification of the Compensation of the Board of Directors and the Executive Management Team Management For For 7c Amend Articles Re: Supplementary Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted Management For For 7d Amend Articles Re: Principles Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team Management For For 7e Amend Articles Re: Maximum Term and Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team Management For For 7f Amend Articles Re: Permissible Mandates of Members of the Board of Directors and the Executive Management Team Management For For 7g Amend Articles Re: Loans and Post-Retirement Benefits Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Amend Articles Re: Shareholder Agenda Item Requests Pursuant to Swiss Law Management For For 10a Elect Ian C. Strachan as Director Management For For 10b Elect Glyn A. Barker as Director Management For For 10c Elect Vanessa C. L. Chang as Director Management For For 10d Elect Frederico F. Curado as Director Management For For 10e Elect Chad Deaton as Director Management For For 10f Elect Martin B. McNamara as Director Management For For 10g Elect Samuel Merksamer as Director Management For For 10h Elect Edward R. Muller as Director Management For For 10i Elect Steven L. Newman as Director Management For For 10j Elect Tan Ek Kia as Director Management For For 10k Elect Vincent J. Intrieri as Director Management For For 11 Elect Ian C. Strachan as Board Chairman Management For For 12a Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 12b Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 12c Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 12d Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 13 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 14 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRIPADVISOR, INC. Meeting Date:JUN 12, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director Stephen Kaufer Management For For 1.3 Elect Director Jonathan F. Miller Management For For 1.4 Elect Director Dipchand (Deep) Nishar Management For For 1.5 Elect Director Jeremy Philips Management For For 1.6 Elect Director Spencer M. Rascoff Management For For 1.7 Elect Director Christopher W. Shean Management For For 1.8 Elect Director Sukhinder Singh Cassidy Management For For 1.9 Elect Director Robert S. Wiesenthal Management For For 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For UNION PACIFIC CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Judith Richards Hope Management For For 1.5 Elect Director John J. Koraleski Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Michael W. McConnell Management For For 1.9 Elect Director Thomas F. McLarty, III Management For For 1.10 Elect Director Steven R. Rogel Management For For 1.11 Elect Director Jose H. Villarreal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Stock Retention/Holding Period Shareholder Against Against UNITED CONTINENTAL HOLDINGS, INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:UAL Security ID:910047109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Corvi Management For For 1.2 Elect Director Jane C. Garvey Management For For 1.3 Elect Director Walter Isaacson Management For For 1.4 Elect Director Henry L. Meyer, III Management For For 1.5 Elect Director Oscar Munoz Management For For 1.6 Elect Director William R. Nuti Management For For 1.7 Elect Director Laurence E. Simmons Management For For 1.8 Elect Director Jeffery A. Smisek Management For For 1.9 Elect Director David J. Vitale Management For For 1.10 Elect Director John H. Walker Management For For 1.11 Elect Director Charles A. Yamarone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For Against 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 20, 2014 Record Date:DEC 23, 2013 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Regina E. Dugan Management For For 1.3 Elect Director Venkatraman Thyagarajan Management For For 1.4 Elect Director Dow R. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Management For For 6 Eliminate Cumulative Voting Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Thomas F. Motamed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VF CORPORATION Meeting Date:APR 22, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Carucci Management For For 1.2 Elect Director Juliana L. Chugg Management For For 1.3 Elect Director Juan Ernesto de Bedout Management For For 1.4 Elect Director Ursula O. Fairbairn Management For For 1.5 Elect Director George Fellows Management For For 1.6 Elect Director Clarence Otis, Jr. Management For For 1.7 Elect Director Matthew J. Shattock Management For For 1.8 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 29, 2014 Record Date:DEC 03, 2013 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For Withhold 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For WERNER ENTERPRISES, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WERN Security ID:950755108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Werner Management For For 1.2 Elect Director Gregory L. Werner Management For For 1.3 Elect Director Michael L. Steinbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For YAHOO! INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Call Special Meeting Management For For 6 Establish Board Committee on Human Rights Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against ZIMMER HOLDINGS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For Against 1c Elect Director Paul M. Bisaro Management For For 1d Elect Director Gail K. Boudreaux Management For For 1e Elect Director David C. Dvorak Management For For 1f Elect Director Larry C. Glasscock Management For For 1g Elect Director Robert A. Hagemann Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Cecil B. Pickett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Income Fund AGL RESOURCES INC. Meeting Date:APR 29, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra N. Bane Management For For 1.2 Elect Director Thomas D. Bell, Jr. Management For For 1.3 Elect Director Norman R. Bobins Management For For 1.4 Elect Director Charles R. Crisp Management For For 1.5 Elect Director Brenda J. Gaines Management For Withhold 1.6 Elect Director Arthur E. Johnson Management For For 1.7 Elect Director Wyck A. Knox, Jr. Management For For 1.8 Elect Director Dennis M. Love Management For For 1.9 Elect Director Dean R. O'Hare Management For For 1.10 Elect Director Armando J. Olivera Management For For 1.11 Elect Director John E. Rau Management For For 1.12 Elect Director James A. Rubright Management For For 1.13 Elect Director John W. Somerhalder, II Management For For 1.14 Elect Director Bettina M. Whyte Management For For 1.15 Elect Director Henry C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For AGRIUM INC. Meeting Date:MAY 07, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David C. Everitt, Russell K. Girling, Susan A. Henry, Russell J. Horner, David J. Lesar, John E. Lowe, Charles V. Magro, A. Anne McLellan, Derek G. Pannell, Mayo M. Schmidt and Victor J. Zaleschuk as Directors Management For For 1.1 Elect Director David C. Everitt Management For For 1.2 Elect Director Russell K. Girling Management For For 1.3 Elect Director Susan A. Henry Management For For 1.4 Elect Director Russell J. Horner Management For For 1.5 Elect Director David J. Lesar Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Charles (Chuck) V. Magro Management For For 1.8 Elect Director A. Anne McLellan Management For For 1.9 Elect Director Derek G. Pannell Management For For 1.10 Elect Director Mayo M. Schmidt Management For For 1.11 Elect Director Victor J. Zaleschuk Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend General By-Law No. 1 Management For For 5 Approve Advance Notice Policy Management For For 6 Amend Stock Option Plan Management For For AMEREN CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director Ellen M. Fitzsimmons Management For For 1.4 Elect Director Walter J. Galvin Management For For 1.5 Elect Director Richard J. Harshman Management For For 1.6 Elect Director Gayle P. W. Jackson Management For For 1.7 Elect Director James C. Johnson Management For For 1.8 Elect Director Steven H. Lipstein Management For For 1.9 Elect Director Patrick T. Stokes Management For For 1.10 Elect Director Thomas R. Voss Management For For 1.11 Elect Director Stephen R. Wilson Management For For 1.12 Elect Director Jack D. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Adoption of Policies to Meet National GHG Reduction Goal Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 14, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Richard Duffy as Director Management For For 3 Re-elect Rhidwaan Gasant as Director Management For For 4 Re-elect Sipho Pityana as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 6 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 8 Elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Approve Remuneration Policy Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Non-executive Directors' Remuneration for their Service as Directors Management For For 13 Approve Non-executive Directors' Remuneration for Board Committee Meetings Management For For 14 Amend Memorandum of Incorporation Management For For 15 Amend Long Term Incentive Plan Management For For 16 Amend Bonus Share Plan Management For For 17 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 18 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 19 Elect David Hodgson as Director Management For For AT&T INC. Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Reuben V. Anderson Management For For 1.3 Elect Director Jaime Chico Pardo Management For For 1.4 Elect Director Scott T. Ford Management For For 1.5 Elect Director James P. Kelly Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Michael B. McCallister Management For For 1.8 Elect Director John B. McCoy Management For For 1.9 Elect Director Beth E. Mooney Management For For 1.10 Elect Director Joyce M. Roche Management For For 1.11 Elect Director Matthew K. Rose Management For For 1.12 Elect Director Cynthia B. Taylor Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Severance Agreements/Change-in-Control Agreements Management For For 5 Report on Indirect Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Lower Ownership Threshold for Action by Written Consent Shareholder Against For BANCO SANTANDER S.A. Meeting Date:MAR 27, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:SAN Security ID:E19790109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.A Approve Consolidated and Standalone Financial Statements Management For For 1.B Approve Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3.A Ratify Appointment of and Elect Jose Javier Marin Romano as Director Management For For 3.B Ratify Appointment of Juan Miguel Villar Mir as Director Management For For 3.C Ratify Appointment of and Elect Sheila Bair as Director Management For For 3.D Reelect Ana Patricia Botin-Sanz de Sautuola y O'Shea as Director Management For For 3.E Reelect Rodrigo Echenique Gordillo as Director Management For For 3.F Reelect Esther Gimenez-Salinas i Colomer as Director Management For For 3.G Reelect Vittorio Corbo Lioi as Director Management For For 4 Renew Appointment of Deloitte as Auditor Management For For 5 Authorize Share Repurchase Program Management For For 6.A Amend Articles Re: Board Composition and Director Compensation Management For For 6.B Amend Articles Re: Board and Committees Management For For 7 Amend Article 18 of General Meeting Regulations Re: Audit Committee Management For For 8 Approve Capital Raising of up to EUR 500 Million Management For For 9 Authorize Increase in Capital up to 50 Percent via Issuance of New Shares, Excluding Preemptive Rights of up to 20 Percent Management For For 10.A Authorize Capitalization of Reserves for Scrip Dividends Management For For 10.B Authorize Capitalization of Reserves for Scrip Dividends Management For For 10.C Authorize Capitalization of Reserves for Scrip Dividends Management For For 10.D Authorize Capitalization of Reserves for Scrip Dividends Management For For 11.A Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 10 Billion Management For For 11.B Authorize Issuance of Non-Convertible Debt Securities up to EUR 50 Billion Management For For 12 Fix Maximum Variable Compensation Ratio Management For For 13.A Approve Deferred Share Bonus Plan Management For For 13.B Approve Performance Shares Plan Management For For 13.C Approve Employee Stock Purchase Plan Management For For 13.D Approve Employee Stock Purchase Plan Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Advisory Vote on Remuneration Policy Report Management For For BARCLAYS PLC Meeting Date:APR 24, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Approve Maximum Ratio of Fixed to Variable Remuneration Management For For 5 Elect Mike Ashley as Director Management For For 6 Elect Wendy Lucas-Bull as Director Management For For 7 Elect Tushar Morzaria as Director Management For For 8 Elect Frits van Paasschen as Director Management For For 9 Elect Steve Thieke as Director Management For For 10 Re-elect Tim Breedon as Director Management For For 11 Re-elect Reuben Jeffery III as Director Management For For 12 Re-elect Antony Jenkins as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Sir Michael Rake as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Re-elect Sir John Sunderland as Director Management For For 17 Re-elect Sir David Walker as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 25 Authorise Market Purchase of Ordinary Shares Management For For 26 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BARRICK GOLD CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 01, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director Ned Goodman Management For For 1.4 Elect Director J. Brett Harvey Management For For 1.5 Elect Director Nancy H.O. Lockhart Management For For 1.6 Elect Director Dambisa Moyo Management For For 1.7 Elect Director Anthony Munk Management For For 1.8 Elect Director David Naylor Management For For 1.9 Elect Director Steven J. Shapiro Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director John L. Thornton Management For For 1.12 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Advance Notice Policy Management For For BASF SE Meeting Date:MAY 02, 2014 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 4 Approve Discharge of Management Board for Fiscal 2013 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014 Management For For 6.1 Elect Alison Carnwath to the Supervisory Board Management For For 6.2 Elect Francois Diderich to the Supervisory Board Management For For 6.3 Elect Michael Diekmann to the Supervisory Board Management For Against 6.4 Elect Franz Fehrenbach to the Supervisory Board Management For For 6.5 Elect Juergen Hambrecht to the Supervisory Board Management For For 6.6 Elect Anke Schaeferkordt to the Supervisory Board Management For For 7 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8.a Amend Affiliation Agreements with Subsidiariy BASF Plant Science Company GmbH Management For For 8.b Approve Affiliation Agreements with Subsidiary BASF Pigment GmbH Management For For 8.c Approve Affiliation Agreements with Subsidiary BASF Immobilien-Gesellschaft mbH Management For For 8.d Approve Affiliation Agreements with Subsidiary BASF Handels- und Exportgesellschaft mbH Management For For 8.e Approve Affiliation Agreements with Subsidiary LUWOGE GmbH Management For For 8.f Approve Affiliation Agreements with Subsidiary BASF Schwarzheide GmbH Management For For 8.g Approve Affiliation Agreements with Subsidiary BASF Coatings GmbH Management For For 8.h Approve Affiliation Agreements with Subsidiary BASF Polyurethanes GmbH Management For For 8.i Approve Affiliation Agreements with Subsidiary BASF New Business GmbH Management For For BCE INC. Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BCE Security ID:05534B760 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director Andre Berard Management For For 1.3 Elect Director Ronald A. Brenneman Management For For 1.4 Elect Director Sophie Brochu Management For For 1.5 Elect Director Robert E. Brown Management For For 1.6 Elect Director George A. Cope Management For For 1.7 Elect Director David F. Denison Management For For 1.8 Elect Director Ian Greenberg Management For For 1.9 Elect Director Thomas C. O'Neill Management For For 1.10 Elect Director James Prentice Management For For 1.11 Elect Director Robert C. Simmonds Management For For 1.12 Elect Director Carole Taylor Management For For 1.13 Elect Director Paul R. Weiss Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4.1 SP 1: Establish a Separate Risk Management Committee Shareholder Against Against 4.2 SP 2: Limit the Individual Total Compensation for each Named Executive Officer to $5,000,000 Shareholder Against Against BHP BILLITON PLC Meeting Date:OCT 24, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report Management For For 8 Approve Long Term Incentive Plan Management For For 9 Approve Grant of Deferred Shares and Performance Shares under the Group's Employee Equity Plans to Andrew Mackenzie Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Re-elect Malcolm Broomhead as Director Management For For 12 Re-elect Sir John Buchanan as Director Management For For 13 Re-elect Carlos Cordeiro as Director Management For For 14 Re-elect David Crawford as Director Management For For 15 Re-elect Pat Davies as Director Management For For 16 Re-elect Carolyn Hewson as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Keith Rumble as Director Management For For 20 Re-elect John Schubert as Director Management For For 21 Re-elect Shriti Vadera as Director Management For For 22 Re-elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BP PLC Meeting Date:APR 10, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CALLON PETROLEUM COMPANY Meeting Date:JAN 15, 2014 Record Date:DEC 12, 2013 Meeting Type:SPECIAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Nocchiero Management For For 1.2 Elect Director Matthew Regis Bob Management For For 1.3 Elect Director James M. Trimble Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CANADIAN OIL SANDS LIMITED Meeting Date:APR 30, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:COS Security ID:13643E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Ian A. Bourne Management For For 2.2 Elect Director Gerald W. Grandey Management For For 2.3 Elect Director Arthur N. Korpach Management For For 2.4 Elect Director Ryan M. Kubik Management For For 2.5 Elect Director Donald J. Lowry Management For For 2.6 Elect Director Sarah E. Raiss Management For For 2.7 Elect Director John K. Read Management For For 2.8 Elect Director Brant G. Sangster Management For For 2.9 Elect Director C.E. (Chuck) Shultz Management For For 2.10 Elect Director Wesley R. Twiss Management For For 2.11 Elect Director John B. Zaozirny Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CENTURYLINK, INC. Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:CTL Security ID:156700106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Virginia Boulet Management For For 1.2 Elect Director Peter C. Brown Management For For 1.3 Elect Director Richard A. Gephardt Management For For 1.4 Elect Director W. Bruce Hanks Management For For 1.5 Elect Director Gregory J. McCray Management For For 1.6 Elect Director C. G. Melville, Jr. Management For For 1.7 Elect Director Fred R. Nichols Management For For 1.8 Elect Director William A. Owens Management For For 1.9 Elect Director Harvey P. Perry Management For Withhold 1.10 Elect Director Glen F. Post, III Management For For 1.11 Elect Director Michael J. Roberts Management For For 1.12 Elect Director Laurie A. Siegel Management For For 1.13 Elect Director Joseph R. Zimmel Management For For 2 Ratify Auditors Management For Against 3 Provide Proxy Access Right Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CHINA MOBILE LIMITED Meeting Date:MAY 22, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Xi Guohua as Director Management For For 3b Elect Sha Yuejia as Director Management For For 3c Elect Liu Aili as Director Management For For 4a Elect Lo Ka Shui as Director Management For For 4b Elect Paul Chow Man Yiu as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Amend Articles of Association Management For For COMMONWEALTH BANK OF AUSTRALIA Meeting Date:NOV 08, 2013 Record Date:NOV 06, 2013 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect John Anderson as Director Management For For 2b Elect Brian Long as Director Management For For 2c Elect Jane Hemstritch as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 62,966 Reward Rights to Ian Mark Narev, Chief Executive Officer and Managing Director of the Company Management For For 5a Approve the Selective Buy-Back Agreements Management For For 5b Approve the Selective Reduction of Capital Management For For DEERE & COMPANY Meeting Date:FEB 26, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Joachim Milberg Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Thomas H. Patrick Management For For 1k Elect Director Sherry M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against DEX MEDIA, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DXM Security ID:25213A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jonathan B. Bulkeley Management For For 1b Elect Director Thomas D. Gardner Management For For 1c Elect Director John Slater Management For For 1d Elect Director W. Kirk Liddell Management For For 1e Elect Director Thomas S. Rogers Management For For 1f Elect Director Alan F. Schultz Management For For 1g Elect Director Douglas D. Wheat Management For For 1h Elect Director Peter J. McDonald Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:APR 28, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Ruann F. Ernst Management For For 1E Elect Director Kevin J. Kennedy Management For For 1F Elect Director William G. LaPerch Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Pamela J. Royal Management For For 1.9 Elect Director Robert H. Spilman, Jr. Management For For 1.10 Elect Director Michael E. Szymanczyk Management For For 1.11 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Report on Environmental Impacts of Biomass and Assess Risks Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Lillian Bauder Management For For 1.3 Elect Director David A. Brandon Management For For 1.4 Elect Director W. Frank Fountain, Jr. Management For For 1.5 Elect Director Charles G. McClure, Jr. Management For For 1.6 Elect Director Gail J. McGovern Management For For 1.7 Elect Director Mark A. Murray Management For For 1.8 Elect Director James B. Nicholson Management For For 1.9 Elect Director Charles W. Pryor, Jr. Management For For 1.10 Elect Director Josue Robles, Jr. Management For For 1.11 Elect Director Ruth G. Shaw Management For Withhold 1.12 Elect Director David A. Thomas Management For For 1.13 Elect Director James H. Vandenberghe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For DYNEGY INC. Meeting Date:MAY 29, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:DYN Security ID:26817R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hilary E. Ackermann Management For For 1.2 Elect Director Paul M. Barbas Management For For 1.3 Elect Director Robert C. Flexon Management For For 1.4 Elect Director Richard Lee Kuersteiner Management For For 1.5 Elect Director Jeffrey S. Stein Management For For 1.6 Elect Director John R. Sult Management For For 1.7 Elect Director Pat Wood, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For Against 1g Elect Director Eleuthere I. du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 1l Elect Director Patrick J. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prohibit Political Contributions Shareholder Against Against 5 Report on Herbicide Use on GMO Crops Shareholder Against Against 6 Establish Committee on Plant Closures Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova - RESIGNED Management None None 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Richard T. Schlosberg, III Management For For 1.8 Elect Director Linda G. Stuntz Management For Abstain 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Ellen O. Tauscher Management For For 1.11 Elect Director Peter J. Taylor Management For For 1.12 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 05, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director Karen N. Horn Management For Against 1c Elect Director William G. Kaelin, Jr. Management For For 1d Elect Director John C. Lechleiter Management For For 1e Elect Director Marschall S. Runge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director Leo P. Denault Management For For 1c Elect Director Kirkland H. Donald Management For For 1d Elect Director Gary W. Edwards Management For For 1e Elect Director Alexis M. Herman Management For For 1f Elect Director Donald C. Hintz Management For For 1g Elect Director Stuart L. Levenick Management For For 1h Elect Director Blanche Lambert Lincoln Management For For 1i Elect Director Stewart C. Myers Management For For 1j Elect Director W.J. 'Billy' Tauzin Management For For 1k Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Decommission Indian Point Nuclear Reactors Shareholder Against Against 5 Report on Major Nuclear Safety Concerns and NRC Actions Shareholder Against Against EXELON CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director John W. Rogers, Jr. Management For For 1n Elect Director Mayo A. Shattuck, III Management For For 1o Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Limit Executive Compensation Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director William T. Cottle Management For For 1.5 Elect Director Robert B. Heisler, Jr. Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Catherine A. Rein Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 5 Submit SERP to Shareholder Vote Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Require a Majority Vote for the Election of Directors Shareholder Against For FORD MOTOR COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For Against 1.4 Elect Director Edsel B. Ford, II Management For Against 1.5 Elect Director William Clay Ford, Jr. Management For For 1.6 Elect Director Richard A. Gephardt Management For For 1.7 Elect Director James P. Hackett Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director William W. Helman, IV Management For For 1.10 Elect Director Jon M. Huntsman, Jr. Management For Against 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For Against 1.13 Elect Director Alan Mulally Management For For 1.14 Elect Director Homer A. Neal Management For For 1.15 Elect Director Gerald L. Shaheen Management For For 1.16 Elect Director John L. Thornton Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUL 16, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For Withhold 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For Withhold 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Charles C. Krulak Management For For 1.10 Elect Director Bobby Lee Lackey Management For For 1.11 Elect Director Jon C. Madonna Management For For 1.12 Elect Director Dustan E. McCoy Management For For 1.13 Elect Director James R. Moffett Management For For 1.14 Elect Director B. M. Rankin, Jr. Management For For 1.15 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Policy and Report on Board Diversity Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against Against 21 Stock Retention/Holding Period Shareholder Against Against 22 Require More Director Nominations Than Open Seats Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Cessation of All Stock Options and Bonuses Shareholder Against Against 25 Seek Sale of Company Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against GOLDCORP INC. Meeting Date:MAY 01, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director Clement A. Pelletier Management For For a7 Elect Director P. Randy Reifel Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Amend Restricted Share Unit Plan Management For For d Amend Stock Option Plan Management For For e Advisory Vote on Executive Compensation Approach Management For For HK ELECTRIC INVESTMENTS LIMITED Meeting Date:MAY 16, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:02638 Security ID:Y32359104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements of Trustee-Manager and Directors' and Auditors' Reports Management For For 2a Elect Fok Kin Ning, Canning as Director Management For For 2b Elect Tso Kai Sum as Director Management For For 2c Elect Wan Chi Tin as Director Management For For 2d Elect Ronald Joseph Arculli as Director Management For Against 2e Elect Chan Loi Shun as Director Management For Against 2f Elect Cheng Cho Ying, Francis as Director Management For Against 2g Elect Chow Woo Mo Fong, Susan as Director Management For Against 2h Elect Fong Chi Wai, Alex as Director Management For For 2i Elect Lee Lan Yee, Francis as Director Management For For 2j Elect George Colin Magnus as Director Management For For 2k Elect Donald Jeffrey Roberts as Director Management For For 2l Elect Yuen Sui See as Director Management For Against 3 Appoint KPMG as Auditors and Authorize the Directors of the Trustee-Manager and the Company to Fix Auditors' Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HSBC HOLDINGS PLC Meeting Date:MAY 23, 2014 Record Date:MAY 22, 2014 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Variable Pay Cap Management For For 5(a) Elect Kathleen Casey as Director Management For For 5(b) Elect Sir Jonathan Evans as Director Management For For 5(c) Elect Marc Moses as Director Management For For 5(d) Elect Jonathan Symonds as Director Management For For 5(e) Re-elect Safra Catz as Director Management For For 5(f) Re-elect Laura Cha as Director Management For For 5(g) Re-elect Marvin Cheung as Director Management For For 5(h) Re-elect Joachim Faber as Director Management For For 5(i) Re-elect Rona Fairhead as Director Management For For 5(j) Re-elect Renato Fassbind as Director Management For For 5(k) Re-elect Douglas Flint as Director Management For For 5(l) Re-elect Stuart Gulliver as Director Management For For 5(m) Re-elect Sam Laidlaw as Director Management For For 5(n) Re-elect John Lipsky as Director Management For For 5(o) Re-elect Rachel Lomax as Director Management For For 5(p) Re-elect Iain Mackay as Director Management For For 5(q) Re-elect Sir Simon Robertson as Director Management For For 6 Reappoint KPMG Audit plc as Auditors Management For For 7 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTEL CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel F. Akerson Management For For 1.2 Elect Director Nolan D. Archibald Management For For 1.3 Elect Director Rosalind G. Brewer Management For For 1.4 Elect Director David B. Burritt Management For For 1.5 Elect Director James O. Ellis, Jr. Management For For 1.6 Elect Director Thomas J. Falk Management For For 1.7 Elect Director Marillyn A. Hewson Management For For 1.8 Elect Director Gwendolyn S. King Management For For 1.9 Elect Director James M. Loy Management For Against 1.10 Elect Director Douglas H. McCorkindale Management For For 1.11 Elect Director Joseph W. Ralston Management For Against 1.12 Elect Director Anne Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jagjeet S. Bindra to Supervisory Board Management For For 1b Elect Milton Carroll to Supervisory Board Management For For 1c Elect Claire S. Farley to Supervisory Board Management For For 1d Elect Rudy van der Meer to Supervisory Board Management For For 1e Elect Isabella D. Goren to Supervisory Board Management For For 1f Elect Nance K. Dicciani to Supervisory Board Management For For 2a Elect Karyn F. Ovelmen to Management Board Management For For 2b Elect Craig B. Glidden to Management Board Management For For 2c Elect Bhavesh V. Patel to Management Board Management For For 2d Elect Patrick D. Quarles to Management Board Management For For 2e Elect Timothy D. Roberts to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For MCDONALD'S CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b ElectionElect Director Richard H. Lenny Management For For 1c Elect Director Walter E. Massey Management For For 1d Elect Director Cary D. McMillan Management For For 1e Elect Director Sheila A. Penrose Management For For 1f Elect Director John W. Rogers, Jr. Management For For 1g Elect Director Roger W. Stone Management For For 1h Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For NEWMONT MINING CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director J. Kofi Bucknor Management For For 1.3 Elect Director Vincent A. Calarco Management For For 1.4 Elect Director Joseph A. Carrabba Management For For 1.5 Elect Director Noreen Doyle Management For For 1.6 Elect Director Gary J. Goldberg Management For For 1.7 Elect Director Veronica M. Hagen Management For For 1.8 Elect Director Jane Nelson Management For For 1.9 Elect Director Donald C. Roth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For NORTHEAST UTILITIES Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director William C. Van Faasen Management For For 1.12 Elect Director Frederica M. Williams Management For For 1.13 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PEPCO HOLDINGS, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Barbas Management For For 1.2 Elect Director Jack B. Dunn, IV Management For For 1.3 Elect Director H. Russell Frisby, Jr. Management For For 1.4 Elect Director Terence C. Golden Management For For 1.5 Elect Director Patrick T. Harker Management For For 1.6 Elect Director Barbara J. Krumsiek Management For For 1.7 Elect Director Lawrence C. Nussdorf Management For For 1.8 Elect Director Patricia A. Oelrich Management For For 1.9 Elect Director Joseph M. Rigby Management For For 1.10 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PG&E CORPORATION Meeting Date:MAY 12, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Susan Clark-Johnson Management For For 1.3 Elect Director Denis A. Cortese Management For For 1.4 Elect Director Richard P. Fox Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 1.11 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director William J. Doyle Management For For 1.4 Elect Director John W. Estey Management For For 1.5 Elect Director Gerald W. Grandey Management For For 1.6 Elect Director C. Steven Hoffman Management For For 1.7 Elect Director Dallas J. Howe Management For For 1.8 Elect Director Alice D. Laberge Management For For 1.9 Elect Director Consuelo E. Madere Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2014 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PPL CORPORATION Meeting Date:MAY 21, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 15, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3a Reduce Supermajority Vote Requirement for Certain Business Combinations Management For For 3b Reduce Supermajority Vote Requirement to Remove a Director Without Cause Management For For 3c Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 4 Ratify Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REPUBLIC SERVICES, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director Ann E. Dunwoody Management For For 1d Elect Director William J. Flynn Management For For 1e Elect Director Michael Larson Management For For 1f Elect Director W. Lee Nutter Management For For 1g Elect Director Ramon A. Rodriguez Management For For 1h Elect Director Donald W. Slager Management For For 1i Elect Director Allan C. Sorensen Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt a Policy in Which the Company Will Not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against For 6 Report on Political Contributions Shareholder Against For RIO TINTO PLC Meeting Date:APR 15, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Approve Potential Termination Benefits Management For For 6 Elect Anne Lauvergeon as Director Management For For 7 Elect Simon Thompson as Director Management For For 8 Re-elect Robert Brown as Director Management For For 9 Re-elect Jan du Plessis as Director Management For For 10 Re-elect Michael Fitzpatrick as Director Management For For 11 Re-elect Ann Godbehere as Director Management For For 12 Re-elect Richard Goodmanson as Director Management For For 13 Re-elect Lord Kerr as Director Management For For 14 Re-elect Chris Lynch as Director Management For For 15 Re-elect Paul Tellier as Director Management For For 16 Re-elect John Varley as Director Management For For 17 Re-elect Sam Walsh as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Management For For ROYAL BANK OF CANADA Meeting Date:FEB 26, 2014 Record Date:JAN 03, 2014 Meeting Type:ANNUAL Ticker:RY Security ID:780087102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Geoffrey Beattie Management For For 1.2 Elect Director David F. Denison Management For For 1.3 Elect Director Richard L. George Management For For 1.4 Elect Director Timothy J. Hearn Management For For 1.5 Elect Director Alice D. Laberge Management For For 1.6 Elect Director Michael H. McCain Management For For 1.7 Elect Director Heather Munroe-Blum Management For For 1.8 Elect Director Gordon M. Nixon Management For For 1.9 Elect Director J. Pedro Reinhard Management For For 1.10 Elect Director Thomas A. Renyi Management For For 1.11 Elect Director Edward Sonshine Management For For 1.12 Elect Director Kathleen P. Taylor Management For For 1.13 Elect Director Bridget A. van Kralingen Management For For 1.14 Elect Director Victor L. Young Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP 1: Phase Out Stock Options as a Form of Compensation Shareholder Against Against 5 Sp 2: Disclose Conformation to the OECD's Guidelines Shareholder Against Against 6 SP 3: Auditor Rotation Shareholder Against Against 7 SP 4: Provide Response on Say-on-Pay Vote Results Shareholder Against Against 8 SP 5: Require Feedback Following a High Percentage of Votes Withheld for Nomination of a Director Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Euleen Goh as Director Management For For 5 Elect Patricia Woertz as Director Management For For 6 Elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Simon Henry as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Jorma Ollila as Director Management For For 12 Re-elect Sir Nigel Sheinwald as Director Management For For 13 Re-elect Linda Stuntz as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Deferred Bonus Plan Management For For 23 Approve Restricted Share Plan Management For For 24 Approve EU Political Donations and Expenditure Management For For SANOFI Meeting Date:MAY 05, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.80 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Christopher Viehbacher as Director Management For For 6 Reelect Robert Castaigne as Director Management For For 7 Reelect Christian Mulliez as Director Management For For 8 Elect Patrick Kron as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Christopher Viehbacher, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPECTRA ENERGY CORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director Austin A. Adams Management For For 1c Elect Director Joseph Alvarado Management For For 1d Elect Director Pamela L. Carter Management For For 1e Elect Director Clarence P. Cazalot, Jr. Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Michael McShane Management For For 1i Elect Director Michael G. Morris Management For For 1j Elect Director Michael E. J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Abstain 1.2 Elect Director Evelyn V. Follit Management For Abstain 1.3 Elect Director John B. Ramil Management For Abstain 1.4 Elect Director Tom L. Rankin Management For Abstain 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Abstain 2 Ratify Auditors Management For Abstain 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Abstain 1.2 Elect Director Evelyn V. Follit Management For Abstain 1.3 Elect Director John B. Ramil Management For Abstain 1.4 Elect Director Tom L. Rankin Management For Abstain 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Abstain 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Abstain 1.2 Elect Director Evelyn V. Follit Management For Abstain 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Abstain 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Abstain 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Abstain 1.2 Elect Director Evelyn V. Follit Management For Abstain 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Abstain 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Abstain 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Abstain 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Abstain 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For Against 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For Against 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For Against 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For Against 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For Against 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For TELSTRA CORPORATION LIMITED Meeting Date:OCT 15, 2013 Record Date:OCT 13, 2013 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3a Elect Chin Hu Lim as Director Management For For 3b Elect Nora Scheinkestel as Director Management For For 4 Approve the Grant of Up to 1.04 Million Performance Rights to David Thodey, Chief Executive Officer of the Company Management For For 5 Approve the Remuneration Report Management For For TELUS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:T Security ID:87971M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R.H. (Dick) Auchinleck Management For For 1.2 Elect Director A. Charles Baillie Management For For 1.3 Elect Director Micheline Bouchard Management For For 1.4 Elect Director R. John Butler Management For For 1.5 Elect Director Raymond T. Chan Management For For 1.6 Elect Director Stockwell Day Management For For 1.7 Elect Director Darren Entwistle Management For For 1.8 Elect Director Ruston (Rusty) E.T. Goepel Management For For 1.9 Elect Director Mary Jo Haddad Management For For 1.10 Elect Director John S. Lacey Management For For 1.11 Elect Director William (Bill) A. MacKinnon Management For For 1.12 Elect Director John Manley Management For For 1.13 Elect Director Joe Natale Management For For 1.14 Elect Director Donald Woodley Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For THE COCA-COLA COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For For 1.3 Elect Director Ana Botin Management For For 1.4 Elect Director Howard G. Buffett Management For For 1.5 Elect Director Richard M. Daley Management For For 1.6 Elect Director Barry Diller Management For Against 1.7 Elect Director Helene D. Gayle Management For For 1.8 Elect Director Evan G. Greenberg Management For For 1.9 Elect Director Alexis M. Herman Management For For 1.10 Elect Director Muhtar Kent Management For For 1.11 Elect Director Robert A. Kotick Management For For 1.12 Elect Director Maria Elena Lagomasino Management For For 1.13 Elect Director Sam Nunn Management For For 1.14 Elect Director James D. Robinson, III Management For For 1.15 Elect Director Peter V. Ueberroth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against THE MOSAIC COMPANY Meeting Date:OCT 03, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy S. Gitzel Management For For 1b Elect Director William R. Graber Management For For 1c Elect Director Emery N. Koenig Management For For 1d Elect Director David T. Seaton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MOSAIC COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2a Elect Director Denise C. Johnson Management For For 2b Elect Director Nancy E. Cooper Management For For 2c Elect Director James L. Popowich Management For For 2d Elect Director James T. Prokopanko Management For For 2e Elect Director Steven M. Seibert Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SOUTHERN COMPANY Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For Against 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Steven W. Nance Management For For 1.10 Elect Director Murray D. Smith Management For For 1.11 Elect Director Janice D. Stoney Management For For 1.12 Elect Director Laura A. Sugg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOTAL SA Meeting Date:MAY 16, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.38 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Patricia Barbizet as Director Management For For 6 Reelect Marie-Christine Coisne-Roquette as Director Management For For 7 Reelect Paul Desmarais Jr as Director Management For Against 8 Reelect Barbara Kux as Director Management For For 9 Advisory Vote on Compensation of Christophe de Margerie Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 575 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 11 Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 14 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for International Subsidiaries Management For For 16 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 17 Amend Article 11 of Bylaws Re: Employee Representatives and Employee Shareholder Representatives Management For For 18 Amend Article 12 of Bylaws Re: Age Limit for Chairman of the Board Management For For 19 Amend Article 15 of Bylaws Re: Age Limit for CEO Management For For 20 Amend Article 17 of Bylaws Re: Proxy Voting Management For For 21 Amend Board Internal Rules Re: Publication of a Quarterly Newsletter Written by Employee Shareholder Representatives and Employee Representatives Shareholder Against Against 22 Amend the Social Criteria that are Currently Linked to Executive Compensation from Negative Safety Indicators to Positive Safety Indicator Shareholder Against Against 23 Allow Loyalty Dividends to Long-Term Registered Shareholders and Amend Article 20 of Bylaws Shareholder Against Against 24 Approve Appointment of Employee Representatives to the Board Committees and Amend Article 12.5 of Bylaws Shareholder Against Against 25 Amend Article 12.7 of Bylaws: Remuneration of Directors Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 16, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2013 Management For For 4 Approve Dividends of USD 3.00 per Share from Capital Contribution Reserves Management For For 5 Approve Renewal of the Authorized Share Capital Management For For 6 Approve Decrease in Size of Board Management For For 7a Declassify the Board of Directors Management For For 7b Amend Articles Re: Binding Shareholder Ratification of the Compensation of the Board of Directors and the Executive Management Team Management For For 7c Amend Articles Re: Supplementary Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted Management For For 7d Amend Articles Re: Principles Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team Management For For 7e Amend Articles Re: Maximum Term and Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team Management For For 7f Amend Articles Re: Permissible Mandates of Members of the Board of Directors and the Executive Management Team Management For For 7g Amend Articles Re: Loans and Post-Retirement Benefits Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Amend Articles Re: Shareholder Agenda Item Requests Pursuant to Swiss Law Management For For 10a Elect Ian C. Strachan as Director Management For For 10b Elect Glyn A. Barker as Director Management For For 10c Elect Vanessa C. L. Chang as Director Management For For 10d Elect Frederico F. Curado as Director Management For For 10e Elect Chad Deaton as Director Management For For 10f Elect Martin B. McNamara as Director Management For For 10g Elect Samuel Merksamer as Director Management For For 10h Elect Edward R. Muller as Director Management For For 10i Elect Steven L. Newman as Director Management For For 10j Elect Tan Ek Kia as Director Management For For 10k Elect Vincent J. Intrieri as Director Management For For 11 Elect Ian C. Strachan as Board Chairman Management For For 12a Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 12b Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 12c Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 12d Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 13 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 14 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For VERIZON COMMUNICATIONS INC. Meeting Date:JAN 28, 2014 Record Date:DEC 09, 2013 Meeting Type:SPECIAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 23, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Elect Omid Kordestani as Director Management For For 10 Re-elect Nick Land as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Luc Vandevelde as Director Management For For 13 Re-elect Anthony Watson as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Report Management For For 17 Reappoint Deloitte LLP as Auditors Management For For 18 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:JAN 26, 2014 Meeting Type:SPECIAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of All of the Shares in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc Management For For 2 Approve Matters Relating to the Return of Value to Shareholders Management For For 3 Authorise Market Purchase of Ordinary Shares Management For For 4 Authorise Board to Ratify and Execute Approved Resolutions Management For For VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:JAN 26, 2014 Meeting Type:COURT Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For WASTE MANAGEMENT, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Patrick W. Gross Management For Against 1d Elect Director Victoria M. Holt Management For For 1e Elect Director John C. Pope Management For For 1f Elect Director W. Robert Reum Management For For 1g Elect Director David P. Steiner Management For For 1h Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against For WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For WESTFIELD RETAIL TRUST Meeting Date:JUN 20, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:WRT Security ID:Q97145108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Authorize the Board to Ratify and Execute Approved Resolutions Management For For 3 Approve the Amendments to the Constitution of Westfield Retail Trust 1 Management For For 4 Approve the Amendments to the Constitution of Westfield Retail Trust 2 Management For For 5 Approve the Termination of the Corporate Governance Deeds Management For For WOODSIDE PETROLEUM LTD. Meeting Date:APR 30, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:WPL Security ID:980228100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Michael Alfred Chaney as Director Management For For 2b Elect David Ian McEvoy as Director Management For For 3 Approve Adoption of Remuneration Report Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 5 Approve the Amendments to the Company's Constitution Management For For XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund ALLETE, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn W. Dindo Management For For 1b Elect Director Sidney W. Emery, Jr. Management For For 1c Elect Director George G. Goldfarb Management For For 1d Elect Director James S. Haines, Jr. Management For For 1e Elect Director Alan R. Hodnik Management For For 1f Elect Director James J. Hoolihan Management For For 1g Elect Director Heidi E. Jimmerson Management For For 1h Elect Director Madeleine W. Ludlow Management For For 1i Elect Director Douglas C. Neve Management For For 1j Elect Director Leonard C. Rodman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Singleton B. McAllister Management For For 1.4 Elect Director Susan D. Whiting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMEREN CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director Ellen M. Fitzsimmons Management For For 1.4 Elect Director Walter J. Galvin Management For For 1.5 Elect Director Richard J. Harshman Management For For 1.6 Elect Director Gayle P. W. Jackson Management For For 1.7 Elect Director James C. Johnson Management For For 1.8 Elect Director Steven H. Lipstein Management For For 1.9 Elect Director Patrick T. Stokes Management For For 1.10 Elect Director Thomas R. Voss Management For For 1.11 Elect Director Stephen R. Wilson Management For For 1.12 Elect Director Jack D. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Adoption of Policies to Meet National GHG Reduction Goal Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director George MacKenzie Management For For 1g Elect Director William J. Marrazzo Management For For 1h Elect Director Susan N. Story Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AT&T INC. Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Reuben V. Anderson Management For For 1.3 Elect Director Jaime Chico Pardo Management For For 1.4 Elect Director Scott T. Ford Management For For 1.5 Elect Director James P. Kelly Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Michael B. McCallister Management For For 1.8 Elect Director John B. McCoy Management For For 1.9 Elect Director Beth E. Mooney Management For For 1.10 Elect Director Joyce M. Roche Management For For 1.11 Elect Director Matthew K. Rose Management For For 1.12 Elect Director Cynthia B. Taylor Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Severance Agreements/Change-in-Control Agreements Management For For 5 Report on Indirect Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Lower Ownership Threshold for Action by Written Consent Shareholder Against For CENTERPOINT ENERGY, INC. Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Scott M. Prochazka Management For For 1f Elect Director Susan O. Rheney Management For For 1g Elect Director Phillip R. Smith Management For For 1h Elect Director R. A. Walker Management For For 1i Elect Director Peter S. Wareing Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CLECO CORPORATION Meeting Date:APR 25, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CNL Security ID:12561W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William L. Marks Management For For 1.2 Elect Director Peter M. Scott, III Management For For 1.3 Elect Director William H. Walker, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CMS ENERGY CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Barfield Management For For 1.2 Elect Director Kurt L. Darrow Management For For 1.3 Elect Director Stephen E. Ewing Management For For 1.4 Elect Director Richard M. Gabrys Management For For 1.5 Elect Director William D. Harvey Management For For 1.6 Elect Director David W. Joos Management For For 1.7 Elect Director Philip R. Lochner, Jr. Management For Against 1.8 Elect Director John G. Russell Management For For 1.9 Elect Director Kenneth L. Way Management For For 1.10 Elect Director Laura H. Wright Management For For 1.11 Elect Director John B. Yasinsky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin Burke Management For For 1b Elect Director Vincent A. Calarco Management For For 1c Elect Director George Campbell, Jr. Management For For 1d Elect Director Michael J. Del Giudice Management For For 1e Elect Director Ellen V. Futter Management For Against 1f Elect Director John F. Hennessy, III Management For For 1g Elect Director John F. Killian Management For For 1h Elect Director John McAvoy Management For For 1i Elect Director Armando J. Olivera Management For For 1j Elect Director Sally H. Pinero Management For For 1k Elect Director Michael W. Ranger Management For For 1l Elect Director L. Frederick Sutherland Management For For 2 Ratify Auditors Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Pamela J. Royal Management For For 1.9 Elect Director Robert H. Spilman, Jr. Management For For 1.10 Elect Director Michael E. Szymanczyk Management For For 1.11 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Report on Environmental Impacts of Biomass and Assess Risks Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Lillian Bauder Management For For 1.3 Elect Director David A. Brandon Management For For 1.4 Elect Director W. Frank Fountain, Jr. Management For For 1.5 Elect Director Charles G. McClure, Jr. Management For For 1.6 Elect Director Gail J. McGovern Management For For 1.7 Elect Director Mark A. Murray Management For For 1.8 Elect Director James B. Nicholson Management For For 1.9 Elect Director Charles W. Pryor, Jr. Management For For 1.10 Elect Director Josue Robles, Jr. Management For For 1.11 Elect Director Ruth G. Shaw Management For Withhold 1.12 Elect Director David A. Thomas Management For For 1.13 Elect Director James H. Vandenberghe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova - RESIGNED Management None None 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Richard T. Schlosberg, III Management For For 1.8 Elect Director Linda G. Stuntz Management For Abstain 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Ellen O. Tauscher Management For For 1.11 Elect Director Peter J. Taylor Management For For 1.12 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ENBRIDGE INC. Meeting Date:MAY 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Arledge Management For For 1.2 Elect Director James J. Blanchard Management For For 1.3 Elect Director J. Lorne Braithwaite Management For For 1.4 Elect Director J. Herb England Management For For 1.5 Elect Director Charles W. Fischer Management For For 1.6 Elect Director V. Maureen Kempston Darkes Management For For 1.7 Elect Director David A. Leslie Management For For 1.8 Elect Director Al Monaco Management For For 1.9 Elect Director George K. Petty Management For For 1.10 Elect Director Charles E. Shultz Management For For 1.11 Elect Director Dan C. Tutcher Management For For 1.12 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ENTERGY CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director Leo P. Denault Management For For 1c Elect Director Kirkland H. Donald Management For For 1d Elect Director Gary W. Edwards Management For For 1e Elect Director Alexis M. Herman Management For For 1f Elect Director Donald C. Hintz Management For For 1g Elect Director Stuart L. Levenick Management For For 1h Elect Director Blanche Lambert Lincoln Management For For 1i Elect Director Stewart C. Myers Management For For 1j Elect Director W.J. 'Billy' Tauzin Management For For 1k Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Decommission Indian Point Nuclear Reactors Shareholder Against Against 5 Report on Major Nuclear Safety Concerns and NRC Actions Shareholder Against Against EXELON CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director John W. Rogers, Jr. Management For For 1n Elect Director Mayo A. Shattuck, III Management For For 1o Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Limit Executive Compensation Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director William T. Cottle Management For For 1.5 Elect Director Robert B. Heisler, Jr. Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Catherine A. Rein Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 5 Submit SERP to Shareholder Vote Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Require a Majority Vote for the Election of Directors Shareholder Against For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 06, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Issue Updated Indemnification Agreements to Directors Management For For 4 Ratify Auditors Management For For HAWAIIAN ELECTRIC INDUSTRIES, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:HE Security ID:419870100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peggy Y. Fowler Management For For 1.2 Elect Director Keith P. Russell Management For For 1.3 Elect Director Barry K. Taniguchi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Joan H. Smith Management For For 1.9 Elect Director Robert A. Tinstman Management For For 1.10 Elect Director Thomas J. Wilford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KINDER MORGAN, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Anthony W. Hall, Jr. Management For For 1.4 Elect Director Deborah A. Macdonald Management For For 1.5 Elect Director Michael J. Miller Management For For 1.6 Elect Director Michael C. Morgan Management For For 1.7 Elect Director Fayez Sarofim Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Joel V. Staff Management For For 1.10 Elect Director John M. Stokes Management For For 1.11 Elect Director Robert F. Vagt Management For For 2 Ratify Auditors Management For For 3 Report on Financial Risks of Climate Change Shareholder Against Against 4 Report on Methane Emissions Management, Pipeline Maintenance and Reduction Targets Shareholder Against Against 5 Report on Sustainability Shareholder Against Against MDU RESOURCES GROUP, INC. Meeting Date:APR 22, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:MDU Security ID:552690109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Everist Management For For 1.2 Elect Director Karen B. Fagg Management For For 1.3 Elect Director David L. Goodin Management For For 1.4 Elect Director Mark A. Hellerstein Management For For 1.5 Elect Director A. Bart Holaday Management For For 1.6 Elect Director Dennis W. Johnson Management For For 1.7 Elect Director William E. McCracken Management For For 1.8 Elect Director Patricia L. Moss Management For For 1.9 Elect Director Harry J. Pearce Management For For 1.10 Elect Director J. Kent Wells Management For For 1.11 Elect Director John K. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL GRID PLC Meeting Date:JUL 29, 2013 Record Date:JUL 27, 2013 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Tom King as Director Management For For 7 Re-elect Nick Winser as Director Management For For 8 Re-elect Philip Aiken as Director Management For For 9 Re-elect Nora Brownell as Director Management For For 10 Elect Jonathan Dawson as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Maria Richter as Director Management For For 14 Elect Mark Williamson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For NISOURCE INC. Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Abdoo Management For For 1.2 Elect Director Aristides S. Candris Management For For 1.3 Elect Director Sigmund L. Cornelius Management For For 1.4 Elect Director Michael E. Jesanis Management For For 1.5 Elect Director Marty R. Kittrell Management For For 1.6 Elect Director W. Lee Nutter Management For For 1.7 Elect Director Deborah S. Parker Management For For 1.8 Elect Director Robert C. Skaggs, Jr. Management For For 1.9 Elect Director Teresa A. Taylor Management For For 1.10 Elect Director Richard L. Thompson Management For For 1.11 Elect Director Carolyn Y. Woo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against For NORTHEAST UTILITIES Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director William C. Van Faasen Management For For 1.12 Elect Director Frederica M. Williams Management For For 1.13 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NORTHWEST NATURAL GAS COMPANY Meeting Date:MAY 22, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:NWN Security ID:667655104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha L. 'Stormy' Byorum Management For For 1.2 Elect Director John D. Carter Management For For 1.3 Elect Director C. Scott Gibson Management For For 1.4 Elect Director Gregg S. Kantor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OGE ENERGY CORP. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:OGE Security ID:670837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Brandi Management For For 1.2 Elect Director Wayne H. Brunetti Management For For 1.3 Elect Director Luke R. Corbett Management For For 1.4 Elect Director Peter B. Delaney Management For For 1.5 Elect Director John D. Groendyke Management For For 1.6 Elect Director Kirk Humphreys Management For For 1.7 Elect Director Robert Kelley Management For For 1.8 Elect Director Robert O. Lorenz Management For For 1.9 Elect Director Judy R. McReynolds Management For For 1.10 Elect Director Sheila G. Talton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For PEPCO HOLDINGS, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Barbas Management For For 1.2 Elect Director Jack B. Dunn, IV Management For For 1.3 Elect Director H. Russell Frisby, Jr. Management For For 1.4 Elect Director Terence C. Golden Management For For 1.5 Elect Director Patrick T. Harker Management For For 1.6 Elect Director Barbara J. Krumsiek Management For For 1.7 Elect Director Lawrence C. Nussdorf Management For For 1.8 Elect Director Patricia A. Oelrich Management For For 1.9 Elect Director Joseph M. Rigby Management For For 1.10 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PG&E CORPORATION Meeting Date:MAY 12, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Susan Clark-Johnson Management For For 1.3 Elect Director Denis A. Cortese Management For For 1.4 Elect Director Richard P. Fox Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 1.11 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PNM RESOURCES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Maureen T. Mullarkey Management For For 1.6 Elect Director Robert R. Nordhaus Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 1.9 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Ballantine Management For For 1.2 Elect Director Rodney L. Brown, Jr. Management For For 1.3 Elect Director Jack E. Davis Management For For 1.4 Elect Director David A. Dietzler Management For For 1.5 Elect Director Kirby A. Dyess Management For For 1.6 Elect Director Mark B. Ganz Management For For 1.7 Elect Director Kathryn J. Jackson Management For For 1.8 Elect Director Neil J. Nelson Management For For 1.9 Elect Director M. Lee Pelton Management For For 1.10 Elect Director James J. Piro Management For For 1.11 Elect Director Charles W. Shivery Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 21, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 15, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3a Reduce Supermajority Vote Requirement for Certain Business Combinations Management For For 3b Reduce Supermajority Vote Requirement to Remove a Director Without Cause Management For For 3c Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 4 Ratify Auditors Management For For QUESTAR CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Teresa Beck Management For For 1b Elect Director R. Don Cash Management For For 1c Elect Director Laurence M. Downes Management For For 1d Elect Director Christopher A. Helms Management For For 1e Elect Director Ronald W. Jibson Management For For 1f Elect Director Rebecca Ranich Management For For 1g Elect Director Harris H. Simmons Management For For 1h Elect Director Bruce A. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPECTRA ENERGY CORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director Austin A. Adams Management For For 1c Elect Director Joseph Alvarado Management For For 1d Elect Director Pamela L. Carter Management For For 1e Elect Director Clarence P. Cazalot, Jr. Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Michael McShane Management For For 1i Elect Director Michael G. Morris Management For For 1j Elect Director Michael E. J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against SSE PLC Meeting Date:JUL 25, 2013 Record Date:JUL 23, 2013 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Katie Bickerstaffe as Director Management For For 5 Re-elect Jeremy Beeton as Director Management For For 6 Re-elect Lord Smith of Kelvin as Director Management For For 7 Re-elect Gregor Alexander as Director Management For For 8 Re-elect Alistair Phillips-Davies as Director Management For For 9 Re-elect Lady Rice as Director Management For For 10 Re-elect Richard Gillingwater as Director Management For For 11 Re-elect Thomas Andersen as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TECO ENERGY, INC. Meeting Date:APR 30, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director John B. Ramil Management For For 1.4 Elect Director Tom L. Rankin Management For For 1.5 Elect Director William D. Rockford Management For For 1.6 Elect Director Paul L. Whiting Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For THE SOUTHERN COMPANY Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For Against 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Steven W. Nance Management For For 1.10 Elect Director Murray D. Smith Management For For 1.11 Elect Director Janice D. Stoney Management For For 1.12 Elect Director Laura A. Sugg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSCANADA CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Paule Gauthier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director Paula Rosput Reynolds Management For For 1.7 Elect Director John Richels Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director D. Michael G. Stewart Management For For 1.10 Elect Director Siim A. Vanaselja Management For For 1.11 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For Withhold 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For UNITED UTILITIES GROUP PLC Meeting Date:JUL 26, 2013 Record Date:JUL 24, 2013 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr John McAdam as Director Management For For 5 Re-elect Steve Mogford as Director Management For For 6 Re-elect Russ Houlden as Director Management For For 7 Re-elect Dr Catherine Bell as Director Management For For 8 Elect Brian May as Director Management For For 9 Re-elect Nick Salmon as Director Management For For 10 Re-elect Sara Weller as Director Management For For 11 Appoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Approve Long Term Plan Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director Niel C. Ellerbrook Management For For 1.4 Elect Director John D. Engelbrecht Management For For 1.5 Elect Director Anton H. George Management For For 1.6 Elect Director Martin C. Jischke Management For For 1.7 Elect Director Robert G. Jones Management For For 1.8 Elect Director J. Timothy McGinley Management For For 1.9 Elect Director R. Daniel Sadlier Management For For 1.10 Elect Director Michael L. Smith Management For For 1.11 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERIZON COMMUNICATIONS INC. Meeting Date:JAN 28, 2014 Record Date:DEC 09, 2013 Meeting Type:SPECIAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against WESTAR ENERGY, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mollie H. Carter Management For For 1.2 Elect Director Jerry B. Farley Management For For 1.3 Elect Director Mark A. Ruelle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 02, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Curt S. Culver Management For For 1.5 Elect Director Thomas J. Fischer Management For For 1.6 Elect Director Gale E. Klappa Management For For 1.7 Elect Director Henry W. Knueppel Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Custodian Funds By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date
